Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 1 of 88 PagelD #:162

Oo Oo SY DD oO BP WH BP

MO NH NM NY NY NO BBB HB BB Be BE Be KE
oO op W DY FP CO WO DW I HD oO Bw WwW MS FP OO

STATE Of ILLINOIS )
) SS:
COUNTY OF LAKE  )

IN THE CIRCUIT COURT FOR THE NINETEENTH
JUDICIAL CIRCUIT, LAKE COUNTY, ILLINOIS

IN RE: THE MARRIAGE OF
SARINA ERVIN,

Petitioner,

and 04 D 1943

RAYMOND ERVIN,

Respondent.

 

REPORT OF PROCEEDINGS had in the hearing
of the above-entitled matter before the HONORABLE
DANIEL JASICA, Judge of said Court, at 18 North
County Street, C-307, Waukegan, Illinois on the 2nd

day of June 2017 at 1:30 PM.

 

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 2 of 88 PagelD #:163
2

1
BEERMANN PRITIKIN MTRABELILT SWERDLOVE, LLP
2 161 North Clark Street, Suite 2600
Chicago, IL 60601
3 BY: ENRICO J. MIRARFLLI, ESO.
JONATHAN D. STEELE, ESQ.
4
5 on behalf of Petitioner
6
7 RAYMOND A. BOLDT
Attorney at Law
8 209 East Park Street
Mundelein, IL 60060
9
10 on behalf of Respondent
11
12 OFFICE OF LAKE COUNTY STATE'S ATTORNEY
18 North County Street
13 Waukegan, IL 60085
BY: LISLE A. STALTER, ESO.
14 SUZANNE, SALZWEDEL, ESQ.
15
16
17
18
19
20
21
22
23
24

NO
on

 

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 3 of 88 PagelD #:164
3

1 THE COURT: So now comes up on Ervin
2 versus Ervin 04 D 1943. I think there's two, well,
3. there's two motions that are fully briefed that are
4 prepared for hearing today.
5 I did get a third motion that was just up
6 for presentment I think today. But in order I will
7 take them as the petition to intervene by the
8 Illinois Department of Health Care and Family
9 Services. I have read the petition. I have read
10 the response and the petition.
11 Any additional argument, Ms. Stalter or
12 Ms. Salzwedel, that you wish to make?
13 MS. STALTER: I would just in looking at
14 the Illinois Public Aid Code and the other relevant
15 things that talk about when a Petitioner, an
16 individual receives services from the State that
17 individual does assign their rights to the State for
18 purposes of collecting child support. So there isa
19 statutory basis for the department to intervene as
20 of right.
21 And it's actually been an issue that's
22 never been questioned before that we know of but the
23 =Illinois Statutes do provide that. And I don't
24 think Mr. Boldt provided any legal basis as to why.
25 He just said that it's, that the, why the, sorry.

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 4 of 88 PagelD #:165

Oo CO ~Y DB OO BP WH NH FB

MO NO NM DB NY NYO HF BF PB BB EP BP BP BE
oy BP WwW NO FP OD Oo DO ja DBD OO BP Ww HO HF OD

What?

MS. SALZWEDEL: Paragraph four.

MS. STALTER: JI am sorry. Thank you. Why
the department shouldn't be able to intervene. It
just should not be allowed to intervene other than
that it's not timely. But at this point in time the
department is seeking and this is indicated in the
petition to make sure that the monies due to the
Crown are preserved. Throughout these continuing
proceedings that there was monies in arrearages that
are due.

They are simply seeking to have those
preserved. So there is not, that is not an interest
that would be protected by either of the parties and
it should give the department the right to
intervene.

THE COURT: Thank you. It's my
understanding that Ms. Ervin is not objecting
to the petition; correct?

MR. STEELE: Judge, my understanding from
speaking with the State's Attorney's office is
that the order they are seeking is an order
that recites the arrearage and that they are
entitled to notice and that any, that the

parties basically can't enter an agreed order

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 5 of 88 PagelD #:166
5

1 that would extinguish the arrearage without

2 notice to the State or without consent from the
3 State. To the extent that's the relief that

4 they are seeking today we don't have an

5 objection.

6 My understanding is that they are not

7 attempting to seek any of the specific funds

8 that have been turned over to our firm. So

9 based on that we are not objecting.

10 THE COURT: All right. Mr. Boldt.
11 MR. BOLDT: Yes, Judge. At least now I
12 know it's under subparagraph A they are seeking
13 because their motion didn't state that they
14 wished to intervene as a matter of right,
15 Judge. I did raise the right issue of
16 timeliness because timeliness is involved in

17 subparagraph A which is by right, and

18 subparagraph B which is by permission, Judge.
19 The issue that I am raising to the Court
20 about whether they are able to intervene by
21 right under number one, two or three as stated
22 in 408 which is either a statute confers an
23 unconditional right. There is no statute cited
24 that confers them an unconditional right.
25 Whether the representation of their

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 6 of 88 PagelD #:167
6

1 interest by existing parties is or may ke

2 inadequate and the Applicant may be bound by an
3 order of judgment in the action, Judge, they

4 are not seeking anything in this action other
5 than a statement that the Crown is owed same

6 money; and the money that’s sitting out there
7 they don't care anything about.

8 So my question is, how can it possibly be
9 under two inadequate representation because
10 they are not seeking anything other than some
11 sort of preserving an arrearage.

12 And quite frankly I looked at that motion,
13 Judge, and cites no local rule or statute or
14 Supreme Court Rule or case that allows them to
15 even bring that motion. We have not briefed
16 that yet, but I just point that out to the

17 Court.

18 And the last one is that the Applicant is
19 so situated as to be adversely affected by a
20 distribution or disposition of property in the
21 custody or subject control or disposition of
22 the Court or a Court officer.

23 Again, they are not seeking any money of
24 what the Court has control of at this time. So
25 to be blunt I don't see why they even fileda

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 7 of 88 PagelD #:168
5

1 petition to intervene. Now in their motion as
2 to determining the arrearage they make an

3 allegation that the assignment from Ms. or by

4 Ms. Sarina Ervin to the Crown ended in 2006.

5 Now if it ended in 2006 why are they

6 seeking to intervene 11 years later. More

7 importantly why are they seeking to intervene

8 11 years later when in 2006 the State's

9 Attorney's Office of Lake County filed an
10 action under 06 F 425. And then as you pointed
11 out to me when the State was not here they
12 either abandoned or that action was dismissed.
13 Now if in fact the assignment is over one
14 question, A, whether it's timely and, B,

15 whether they have any interest at all. Sol
16 don't understand why the State is seeking to

17 intervene.

18 Now something came up, Judge, and my
19 client faxed it to me yesterday. I have got a
20 copy for the Court to look at and I brought a
21 copy for Ms. Stalter also. Since they were not
22 objecting, they being Ms. Evans, was not

23 objecting to the intervention I did make a copy
24 for them. But HFS has sent to my client as a,
25 well, it's dated May 17, 2017 an income
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 8 of 88 PagelD #:169
8

1 withholding notice for support from HFS.
2 Now it seeks to have current support
3 withheld only, doesn't cite an arrearage. And
4 in fact when it asked if there is an arrearage
5 greater than 12 weeks they state no. Here,
6 Judge. I brought one.
7 THE COURT: I didn't want to look at it
8 until opposing Counsel has had a chance to look
9 at it and see whether she objects to me even
10 looking at it.
11 MR. BOLDT: Well, I am raising this,
12 Judge, for two purposes. If in fact the
13 assignment is over with why are they filing
14 this notice as of this year?
15 And if in fact the assignment isn't over
16 with then the State's position is and would
17 have to be if the assignment hasn't been ended
18 is that Ms. Ervin is entitled to nothing.
19 The assignment is still in full force and
20 effect. We are attempting to collect it. So
21 we want to stand in the shoes of Ms. Ervin and
22 her Counsel and turnover the money to us. They
23 can not have it both ways.
24 So on the outside looking in after June
25 lst and this being faxed to me from my client
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 9 of 88 PageID #:170
9

1 because I think he got it on Monday or Tuesday.
2 Excuse me. This is a short week. The 30th

3 that the State is now through HFS seeking to

4 enforce same sort of current child support

9 amount. That's what the document says to me.
6 I don't know what it says to Ms. Stalter.

7 The question now brings into, up to the

8 Court, well, why are they doing this if they

9 have no assignment. More importantly, if they
10 have no assignment why are they seeking to

11 intervene; and if the assignment still exists
12 then they shouldn't be filing a motion.
13 Well, I shouldn't tell them what they

14 should do. But it would seem that their claim
15 for the Crown would be superior to Ms. Ervin's
16 claim because in '99 she assigned all of her
17 interest. And that doesn't even care to

18 explain why the State started the 06 F case and
19 then had it dismissed or abandoned it, Judge.
20 So I don't think they have a right to

21 intervene. I think if the Court determines
22 they have a right to intervene I think the
23 Court then has to presume because they didn't
24 attach the release of the assignment to their
25 pleadings which was the motion to preserve

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 10 of 88 PageID #:171

Oo CO wT DW OO BP WH YO FH

NM NM NM NY YM DN KB BB BB BP BP BE eB
Oo WwW WN FP OO OO © 1 DO oO BB W HS HF OO

10

arrearage that the Court has a right to presume
that the 1999 I believe assignment which can
only be revoked by the Crown is still in full
force and effect. Because if this is valid
that assignment must be still in full force and
effect.

THE COURT: Any response; reply I should
say.

MS. STALTER: Yes. First of all, with
respect to whether or not citing the legal
authority to intervene our petition to
intervene does cite with respect to starting on
the petition to intervene the petition to
intervene does cite section, I am sorry,
Tllinois Public Aid Code 305 ILCS 5-10-1.

That gives the department through our
office the right to intervene in to cases where
there is child support enforcement. And also
it ties into Title 4(d) of the Social Security
Act which is at 42 USC 651. That's in our
petition to intervene. That's our legal basis
to intervene. Mr. Boldt said we didn't cite
anything. It's right there on the petition.

Under 2-408 we are required to attach a

document that we are seeking to intervene on.
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 11 of 88 PageID #:172

OO wm wy DD OH BP W PP FB

MO DO NYO NB HY YM FSP HBB BBP RP BB BY
me WOH FP OO DO WH DO Ho BB WwW DY HF OC

11

And that's what we did. We attached the
petition to preserve the arrearage and
essentially have a Court order in this matter
recognizing that the Crown is owed arrearages
for Ms. Ervin.

The fact that she is no longer in the
program and withdrew in 2006 is not relevant
with respect to whether or not those monies are
still due and owing to the Crown.

And so that and the interest of the two
individuals, Petitioner and the Respondent
Sarina and Raymond, are not protecting the
interest of the Crown. And so that's why there
is a basis and a request to intervene.

And the order we are asking is that when
intervention is allowed that that arrearage
amount be protected and that we have the
authority or that the Crown has the authority
to collect and enforce the payment due as
permitted by law.

So each one of those elements and 2-408
are there and present so we do establish the
legal authority. We establish that the right
of the Crown are not protected by the parties
currently in the proceeding. And the fact that

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 12 of 88 PageID #:173

Oo CO wY DW HO Be WD DY Ff

MO DO NO NY NY NY FP KF RP BP BPP RP FP FP
Oo wm WO NYO FP O © DO Uy WD oO B W DY F OC

12

she withdrew in 2006 does not necessarily mean
that those rights are no longer valid or there.

With respect to the document that Mr.
Boldt was attempting to provide to you it is
simply an administrative process that the
department has for collecting on child support.
And so it's not relevant to this proceeding.

MS. SALZWEDEL: It is not a Court order,
Judge. It's a simple withhold notice.

And typically what the department will do
is once there is something called a payment
path change they will issue this legal notice.
The payment path change is something. PEC.

MS. STALTER: Thank you for letting
Suzanne speak. She is much more.

THE COURT: So help me understand what you
believe the document that Mr. Boldt has handed
you and me is.

MS. SALZWEDEL: It is a withhold notice,
Your Honor.

THE COURT: What is the effect of that
withhold notice under Illinois law as you
understand it?

MS. SALZWEDEL: If sent to an employer the

employer is required to go ahead and withhold
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 13 of 88 PageID #:174

Oo O J DD TO Be WH PP FF

mM NM NM NY NY YN fF BB BP BP BP BE PF Es
Om WHO FP OO © OW WT WD oO B® W NY FP OO

13

the amount cited.

THE COURT: In this case who was it sent
to?

MR. BOLDT: If I may, Judge. I know. I
just know.

MS. SALZWEDEL: To him. Looks like it was
sent to him.

MR. BOLDT: Illinois Department. It was
sent to him but I believe it's seeking to
withhold money from the Illinois Department of
Employment Security.

MS. SALZWEDEL: Oh. I see it. IDES.

THE COURT: ‘Their role in all of this is
what as you understand it?

MS. SALZWEDEL: IDES, Your Honor?

THE COURT: Yes.

MS. SALZWEDEL: Apparently Mr. Ervin is
getting unemployment insurance benefits.

THE COURT: Okay. And there was, you have
cited I know in your motion or your petition
you cited the Illinois Public Aid Code
generally. You didn't cite a particular
statute. Is there a particular statutory
citation that I should be looking at for this

right to intervene?
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 14 of 88 PagelD #:175

Oo Oo DT DW OHO BP WD KR FE

NM MO NM NY YN NN KP FB PB BP BP BP BP Be BB
Oo 8 OW NM FPO WO DO UI DD HT PB WY NY BF OO

14

MS. STALTER: It's actually 10-10, 305
ILCS 5/10-10. If you look in the middle of
that first paragraph it says, child and spousal
support unit established by 10-3.1 may
institute on behalf of the State of the
Illinois Department any action under this
section for judicial enforcement of the support
liability when the dependents are applicants or
recipients under Articles 3, 4, 5 and 7 and the
TANF Program, the Temporary Assistance For
Needy Families is under Article 4.

So this is an Article 4 case.

THE COURT: All right. Anything else you
want to tell me?

MS. SALZWEDEL: I don't know if it's
relevant, Your Honor, the issue of abandonment
of the 06 F 425 case. Really what happened was
the two cases were consolidated. And there is
a Court order that consolidates 06 F 425 in to
04 D 1943.

THE COURT: One being the child
enforcement case; one being the divorce case.

MS. SALZWEDEL: Correct.

MR. BOLDT: Judge, if I may. That's

incorrect. It was consolidated into 00 D 2067

 

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 15 of 88 PagelD #:176

WO CO wa DW OO Bw W PO fF

mM MO MY NY YN NY BP BBB BP BP Be BP LE
me WH FP oO © OO ui WD HO B WH FO

which is also closed. The printout I obtained
from the clerk indicates that 06 F 425 was
consolidate into 00 D —

MS. SALZWEDEL: Oh. You are correct.

MR. BOLDT: — 2067 which is also a closed
case at this time to my understanding, Judge.

And that's hence why I made the argument
it's never been consolidated into the 04 case.

THE COURT: All right. Well, it does
appear to me that there is a potential claim
that could be asserted by either the State of
Illinois or the Crown of Canada to collect the
child support. So I am looking at Section
2-408 either A(1) or A(3).

It strikes me that they certainly could be
adversely affected by distribution of the money
that was ordered to be turned over and is
currently being held by Counsel for Ms. Ervin.

So I am granting the petition to intervene
that has been filed by the Illinois Department
of Health and Family Services.

That being the case the other motion that
is pending is the motion to vacate and
reconsider that's been filed by Mr. Ervin which
has been fully briefed. I have read the

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 16 of 88 PageID #:177

Oo CO 3 DH NO BP WH fF

MM NM NO NH NH NY FBP BBP BHP BE BE EB
Oo WW W NM PO OW © 1 BD oO BB W DY KF OC

16

motion, the response and the reply but I do
invite Counsel to make any further argument if
they wish to make with respect to that.

MR. BOLDT: If I may, Judge.

THE COURT: Yes, sir.

MR. BOLDT: The first matter I will
address is the fact that Counsel for Ms. Ervin
has raised the issue of whether or not the
motion is timely.

I cited to this Court PNC Bank versus
Hoffmann, 36 Northeastern Second 971, a Second
Appellate District case 2015. The parallel
cite is 394 Illinois Decision 680.

In that case, Judge, the Court was called
upon to determine when in fact the 1402 or the
turnover of funds when that occurs as to the
finality of the order.

And on page 976 under notes one and two
the Court goes through the exercise of saying
that few cases discuss when an order in
supplementary proceedings are final orders.
Generally a final order is one that disposes of
the parties rights with respect to either the
entire controversy or some definite and

separate portion of the controversy.
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 17 of 88 PagelD #:178

Oo Oo SY DW OD BP WD NY FF

NN NM NY NY NY FP BP BP RP FP FP FP BP eB
Oo F WN FP OG O© DO I DO B® WHY FF OO

17

And then citing another case Inland
Commercial Property Management versus HOB1
Holding Corp, said an order under Section
2-1402, proceeding is said to be final when the
citation Petitioner is in a position to collect
against the judgment debtor or Third-Party or
the citation Petitioner has been ultimately
foreclosed from doing so.

The Court order of April 12th was the
first Court order that allowed the money to be
turned over to Sarina Evan's, Ervin's, excuse
me, attorneys. Prior to that the order had
been stayed. In fact it stayed until this day.

It was stayed after the, it was ordered to
be turned over and it was stayed until the 19th
of May to allow the State to make any claim.

So first of all, Judge, we could state
that the money to be turned over to the
judgment creditor in this case did not and
could not take effect until May 19th under the
Court's order of April 12th.

In fact it wasn't until after April 12th
that the judgment creditor Sarina Ervin's
attorneys began to receive checks from the

three individuals —- not individuals —
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 18 of 88 PageID #:179

Oo ©O JT DD OF FP WH HO FP

MDM NO NY NY NY NY BBP HBB BP HB Be He BP LE
oO fm OW ND FP OG © Oo uy DH oO B WH FP O

18

insurance companies concerning the turnover
order, Judge.

So I hope by the idea of the stay of the
Court prior to that date on the 12th and then
the lifting of the stay as no monies were
turned over before that that we put to bed once
and for all whether it is timely or not.

Somewhat tied to that issue is the case of
Schak versus Blam but I will discuss that
later.

Now my count one, Judge, motion to vacate,
rehear and reconsider brings up the fact that
the citations in this case, and I have not seen
the original citations. They are not in the
Court file. I looked at it before preparing my
reply. There also is no return of service on
any of those citations, Judge. But I attached
to my original motion copies that were sent to
my client of those three citations.

None of them were signed by Counsel for
the judgment creditor or alleged judgment
creditor is what I should say. Because my
position takes or my motion takes and reply
takes the position there is no judgment.

So if it's not signed or certified, Judge,
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 19 of 88 PagelID #:180

Oo CO wn DD OO FP W NY FF

NM NM MB HY NY YN BS BB BP BE BP BP HP Be BE
ow O NY FP GO © @ a DO HW B® WY F OC

19

the statute is clear. It says it shall be
certified, and it's not. And it's not signed
in the location where the line says witness and
you sign it. To further indicate that
Petitioner's Counsel who's alleged judgment
creditor in here knew or should have known that
it should be signed is my exhibit, I think it's
C, may be A or B to my reply, Judge.

Because in that exhibit the previous
citation which this Court quashed because it
cited a judgment that had been vacated is
signed under the witness line or on the witness
line by Kyle Cooper, the attorney who
represented the Petitioner previously herein.

He signed that citation certifying under
109 of the Illinois Code of Civil Procedure
that that judgment was valid. It turned out
not to be but at least it was executed.

The language is mandatory in A it shall be
certified. None of these are certified that I
can tell. It's their responsibility to have
them certified Judge. Now.

THE COURT: But let me assume and I just
want to know what your position is. Okay.

Assume I agree with you.

 

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 20 of 88 PageID #:181

OO CO way DW OO BP WD PH

mM MO NY NY NY NY BB BB Be Be Be EE
OO 8 O NY FP SG © @ I WD HO B® WY HF OO

20

MR. BOLDT: OKay.

THE COURT: That the order that was
entered I think it was what, March 15th was the
first order that directed the funds to be
remitted to I believe.

MR. BOLDT: The March 15th order.

THE COURT: Do you have a copy of the
March 15th order?

MR. BOLDT: Yes. I do.

THE COURT: If you have it handy I would
like to see it.

MR. BOLDT: I think I do. I may be don't,
Judge, because.

MR. MIRABFLLI: I am sure Mr. Steele would
have a copy.

MR. BOLDT: I don't believe I do, Judge.

THE COURT: I know I have it here, too. I
will find it.

MR. BOLDT: But that order required a
turnover and then that order was stayed until
April 12th because at the time the order was
entered I had the pending motion to quash.

THE COURT: March 17.

MR. BOLDT: Right. And so it was stayed.
And that's why I took the position as in PNC
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 21 of 88 PagelD #:182

Oo CO Ww DW oF BP W DY Ff

NM MO NY NY NY NN BP BP BP BP HP BP PP BE
oO Wm W NYO FP oO © DO uy WD oO B Ww NY FP OC

21

Bank versus Hoffmann case. Now as I said,
Judge, the previous citation was signed
appropriately according to the statute. There
is no, there 1s no wiggle room in the statute.

I see Mr. Steele's motion for sanctions as
a thinly veiled sur reply to my reply, Judge.
There is no other way to describe it. I don't
see, Mr. Steele raises in that motion for
sanctions that, oh, geez, it's a pleading; we
should just be able to sign it, Judge.

From the beginning this Court has known as
the case law is clear you cannot amend a
citation. A citation is not a pleading. It
doesn't come under the Illinois Code of Civil
Procedure so signing it afterwards is not
sufficient.

As to count two, Judge, it's rather
direct. 505 allows a judgment to accrue every
month but you got to go to Court and obtain a
judgment. We know that because that's what the
State is trying to do. They are trying to
preserve the arrearage and have put together
their calculations, their amount. They have an
affidavit. They are seeking a judgment and

they know and so should Petitioner's Counsel
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 22 of 88 PagelD #:183

Oo MO wa WD OO Ww W BR KF

mM MB MS NBS NY HB BBB BB BP PB BP BR
Oo wm WOW NY FO © © IY DO B® W BS F OC

22

know that they need a judgment because they
have been through this before, Judge, when they
alleged that a judgment was valid when it isn't
valid.

There's no mechanism under 505(d) to
automatically turn it into a judgment. There
is nothing other than stating it is a judgment
for the purposes of I presume retroactivity.
Because I don't know if the Court is aware — I
am sure all Counsel standing up here is
aware — you cannot go back retro actively and
change an amount of child support at any time.

You can only change child support
prospectively after the motion to modify has
been filed, Your Honor.

I will now turn to count three which,
Judge, is the count that alleges that there is
no authority under 2-1402 of 735 ILCS 5/2-1402,
to order the surrender of the insurance
policies. These are Third-Party contracts; a
contract between my client Raymond Ervin and
Monarch Life, Penn Mutual and Lincoln
Financial. There is no provision under 1402
that allows the Court to reach that asset.

The actions by the insurance company is to
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 23 of 88 PagelID #:184

Oo CO ws DD ON F&F W HO F

NM MDM NO NH NY HY HF BP BB HBP BP Be Bp BEB
Ow WOW NH FP OG wo wow UY DBD oO ®B WY FO

23

turnover the funds without a signed document, a
Signed Third Party citation without a specific
judgment and then turning it over just boggles
my mind, Judge.

But in any event, I have cited the Itasca
Bank versus Thorlief Larsen and Son, 352 II App
Third 262, a 2004 case to the Court.

Now the Court goes through quite an
exercise for lack of a better term, Judge,
quite an explanation as to the attemots in that
case to have a judgment debtor turnover his
Medina Country Club membership for a rather
large judgment. In that case they tried to
have him turnover the membership. The trial
Court refused.

They tried to have the trial Court order
the sale of the club membership. The trial
Court refused. And the trial Court refused to
order the resignation of the membership by the
individual to satisfy the debt also. And it
was all upheld on appeal.

In this case, Judge, which I presume the
other party is contending similarly that
because it's not exempt or would be argued not

exempt under the exemption statute that somehow
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 24 of 88 PagelD #:185

oo O DT DD OO BP WD HNO FP

NM NBO NM NY YN NBO BBE BP BPP BB BE Pe
OT 8B WHY FP OO © © 1 WD UO B W NY F OO

24

Section 2-1401 must provide a mechanism for the
Court to receive something that may not be
exempt under the Illinois Statutes. And as the
Court stated in the Itasca Bank case, while the
motion of perfect interrelationship between the
exemption provisions in Section 2-1402 is
attractive they find nothing in Section 2-1402
that requires it.

Judge, the Court goes on to state that in
that case the Plaintiff does not point to any
provision in the section that explicitly
authorizes an order requiring the resignation
of the membership. They didn't find one.

The Court goes on to state that under
Section 2-1402 and the argument that that
statute should be liberally construed to give
Courts broad powers to compel application of
discovered assets to the satisfaction that
judgments; the Court responds with we must find
that any power needed to reach a non exempt
asset is implicit in the section. The Court
rejects that.

The Court says, such an interpretation
comports neither with the rules of statutory

construction nor historical interpretation of

 

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 25 of 88 PagelD #:186

Oo @O wT WD OF Fe W NY F

M NHN NY NY NY YB HB BBE BP BE BP eB BE BE
oO 86 WHO FP OO © © WY HA WO WB W bKS FO

25

provisions. Rules regarding strict or liberal
constructions are meant to decide in whose
favor a Court should resolve uncertainties not
a means to restrict or expand the statute
beyond what it clearly says.

It goes on to state, that a Court over
reaches if it goes beyond construing the
statute as it 1S written under the guise of
construction reads a new provision in to it to
remedy omissions the Court may perceive.

Now the Court in that case cites two cases
In Re the Marriage of Pick which is 167 II App
Third 294, a 1988 case. It also cites a case
entitled Kennedy. And I am trying to look for
that cite, Judge. Kennedy versus Four Brothers
Labor Service, Inc. 79 II App Third 361, a 1966
case.

In approving grabbing or obtaining money
from a corporate officer who sold corporate
assets to avoid a judgment the Court said you
could do that because obviously the proceeds
were part of those assets. But the Court also
contrasted the Pick matter which was a
dissolution of marriage, Judge, because in that

case the Court ordered that the stock I believe
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 26 of 88 PagelD #:187

Oo CO wa DBD OF BP W BL FH

MD NM NM HBS NY NO KP BBB PB PB BP EB
oO ow © DD F OO © wOW 1b WD OO BP WD NY F OO

26

it was, Judge, be placed in the hands of a
sequester and sold in a private sale and not
pursuant to the statutes requirement that all
of it be delivered to the sheriff and be sold
that way. The Court reversed and said, no, you
cannot do that.

The Second District went on to cite a case
called Business Service Bureau out of the
Fourth District, Judge, called Business Service
Bureau, Inc. versus Martin, 306 II App Third
907, a 1999 case. Where it states that the
Fourth District panel agreed with the creditor
that it should construe liberally the language
of the provisions creating supplementary
proceedings. It disagreed that the failure to
allow orders in that case to have somebody
search or employment would frustrate Section
2-1402 scheme for assisting creditors and
satisfying their judgments and that such orders
were essential to satisfy the statute's
purpose.

What is most interesting to me and I think
to the Court is the last full paragraph where
it talks about the Court's conclusion is

supported by the resolution of a most similar
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 27 of 88 PageID #188

Oo Oo HT WD OO BP WD HP FP

MD MO NY NY NY NY SB BBB BP BP BP BE BP BE
oO Ww WOW YO FP OO © © Wy DA oO Ww WwW HY FF Oo

case they have located in any jurisdiction
which is SafeCo Insurance Company of America
versus Skeen, S-K-E-E-N, 47 Washington
Appellate 196, a 1987 case. In that case they
sought, the judgment creditor sought to have
the judgment debtor sell, who was a Boeing
executive, sell his stock appreciation rights
to satify a judgment, Your Honor.

And the Court approved of the statement
that it held that the Washington Execution Law
despite providing for commanding enforcement of
obedience to any special order of the Court did
not give the trial Court authority to direct
the management of the judgment debtor's assets
or contract rights for the benefit of the
judgment creditor.

And that's the point I am putting forth,
Judge. The Court cited approvingly that a
trial Court can not affect contract rights for
the benefit of a judgment creditor because the
Court says we reached the same conclusion under
Section 2-1402.

Now, Judge, that's important because I
cited the Gonzalez case to the Court. And I am

not going to go in to that case. That is a
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 28 of 88 PagelD #:189

Oo CO wT DBD OO FSF W PHO FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

2002 case. 333 II App Third 680, a 2002 case
from the First District Fifth Division.

But I think both of those cases are very
instructive when you look at the new statute,
Your Honor, involving 1402.

And when you look at 1402 you can see if
you do the history, and I think everybody would
have, that the Illinois Legislature in Section
C(5) added language as to resign memberships
and exchanges and clubs or other entities in
the same manner and to the same extent as a
Court could do in any proceeding by a judgment
creditor to enforce payment of a judgment or
aid in enforcement of a judgment.

So the Illinois Legislature after the
decision in the Itasca versus Thorlief Larsen
case decided to go another path, Judge, and
allow the surrendering of a membership or a
seat on an exchange, Judge.

Similarly, when you look under paragraph,
subparagraph E which was the paragraph
previously that allowed it only to ke sold by
the sheriff as in the Pick case which they
reversed and said, no, you cannot have it, take

that property and sell it through a sequester,

28

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 29 of 88 PageID #:190

O CO YJ WD OO BP WW DP FP

NM NM DB NY NY NY fF BPP BB BP BP PRP BP
Oo Bm WN FP OO OW ODO 1 WD Oo B Ww DY F CO

29

they added the language that the judgment
debtor's property is of such a nature that it
is not readily delivered up to the sheriff for
public sale or if another method of sale is
more appropriate to liquidate the property or
enhance its value at sale the Court may order
the sale of such property by the debtor,
Third-Party Respondent or selling agent other
than the sheriff upon such terms are just and
equitable.

So the Court reacted to both of those or
the Legislature reacted to both of those. The
Legislature could have reacted to the Itasca
Bank versus Thorlief Larsen case by saying, oh,
yeah, you could have had contractual rights.
The Court in.

THE COURT: Let me interrupt you. Because
isn't your position kind of overly broad?

I mean if your position as I understand it
is that the county, excuse me, that the Court
can not override, rewrite, if you will
contractual rights, but as a practical matter
if you had a contractual relationship or
judgment debtor and judgment debtor has a

contractual relationship with someone else and “
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 30 of 88 PagelD e191

Oo CGO wa WD OO Be W MP BR

MD DM NM NYO NY NY FP EB FP BP BPP RP RP PB
Oo 86 WHY FP OO © DO I WD oO BB W HY FF OC

monies are owed to the judgment debtor by that
Third-Party the Court routinely would enter
orders that would impact the contractual rights
of those two parties to get the money to
satisfy the judgment.

MR. BOLDT: But, Judge, that's a different
situation. When you are postulating that there
is a contractual situation that has the
judgment debtor receiving funds pursuant to the
contract and I presume that's receiving funds
whether it's employment, whether it's 1099
consulting or whether it's for sale proceeds of
materials or whatever, that's regularly
happening.

THE COURT: It's a contractual
relationship.

MR. BOLDT: There is a contractual
relationship. However, the statute allows for
that. Under the Thorlief Larsen case, Itasca
Bank case the Court is clear in the Second
District it's an exclusive statute. If it
doesn't give you the right to grab it you
can't. Under Bl through six you can grab those
contractual rights for payment whether it's

employment, whether it's 1099, whether you are

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 31 of 88 PagelD #:192

Oo CO YD DD OO Ww WW h FH

NM MO NY NY HY ND FP BBB BBP BP Be Be EB
oO BP W HM FPF DOD Oo CO WI WD OT BP WW HN FP OD

31

selling something to them. But what you are
doing here, Judge, my client doesn't have a
regular consistent right to receive money from
the insurance company. He must surrender the
policy under the terms and conditions of the
policy. And what the Court has done is
effectively surrender that policy outside my
client's rights and outside the insurance
company's rights.

My client has an obligation to pay the
premiums if they are due and receive the
insurance coverage. May he take a loan from
that? Yeah, presuming the policy allows it.

But there is no specific payments due ona
regular basis like an annuity or like anything
else or like a retirement fund or a pension
that come to my client. They are not coming
regularly. That's not the way it is. And
that's what the Court I believe is postulating
and that's what the statute allows.

What the Court has done is stepped in and
said I am terminating that contract.

MR. MIRABFLLT: Objection. The Court did
not say that.

MR. BOLDT: Well, that's what I said.
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 32 of 88 PagelD #:193

Oo CO wa DW OF BP WN HNO

MD NO NM NY NY NY FP BP Be BP HP RP Be PB BE
Oo PB WOW YD FP OC oO DO I D oO BP W NY FP OC

32

THE COURT: Objection is overruled. I
understand the argument.

MR. BOLDT: You know and the second part
of that argument which I believe is the
strongest part of the argument, Judge, is that
these cases that I have cited to the Court.

THE COURT: Which I have read.

MR. BOLDT: Okay. Indicate that if it's
not permitted under 1402 the Court can not grab
it. And that's what it says at the end of the
Itasca case versus Thorlief Larsen.

It cites approvingly the Washington case
that says that contract between Boeing and its
employee that gives him the right to exercise
the payment by turning in the stock for payment
the Court can not order him to do that.

That's a contract right between the Boeing
executive and the Boeing Company. He is not
receiving regular money just like my client
isn't.

The Court said you can't do that; you are
altering the contract. And the Court also says
in that case because it's the Medina Club
membership and that's why I put those three
things to the Court because the Itasca Bank in
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 33 of 88 PageID #:194

Oo OW ws DW OO BP W PH FB

MO NM HS NY YO NY FP BRP BBP HP BBP PP Be
Oo § WO NH FP OO © DO a HD oO B® W DH HF CO

33

that case tried to order the turnover to club
membership and the Court said, no, you have no
authority. Now they do. It says we want you
to order the sale of the club membership; no,
we have no authority. Now you do. We want you
to order him to resign or sell his membership;
no, we can't do that. Now they can because the
statute has been changed.

And just like the Washington case, Judge,
that is an independent contract that until that
gentleman who's a Boeing executive exercises
his right he is not entitled to a dine.

Upon my client's death his beneficiaries
are entitled to a dime. My client does not
regularly receive money fran a whole life
policy. It's not being paid.

And that's why I am saying the Court
effectively by allowing the turnover of funds
aggregated that contract between my client and
a Third-Party. And what the Thorlief Larsen
case as I call it says is the Court in the
Second Appellate District citing approvingly
the Washington case which was that same
contract that says you can't do it.

And I think the logical portion of the

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 34 of 88 PagelD #:195

Oo GO Wy WD OO SF W PS HP

MM NO NO NB NY NY HF BP BP BP BP BEB BP BE HP
oO 8 WO YO FP OG © DO wy HD HO B W HY HF OC

34

argument after that is that since the
Legislature I presume based on the Thorlief
Larsen case changed Bl through five to allow
the surrender of club memberships and seats on
exchanges and everything else that, yeah, we
are now going to reach these; we are now going
to reach these.

And like I said, Judge, I don't want to
keep repeating myself but at the end when
talking about the case to receive stock
appreciation rights that are non
transferable —- my client's life insurance
policy isn't transferable that we are made
aware of —- and Boeing pay him the difference
between the value on the date of the issue and
the value on the date of the exercise subject
to certain rules the Court says, no, you can't
do that.

The statute did not give the trial Court
authority to direct the management of a
judgment debtor's assets. That's what you are
doing. You are directing that my client's
assets which are his insurance policies he
surrendered and turned over, and/or contractual

rights for the benefit of the judgment
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 35 of 88 PagelD #:196

WO CO wa DW OO Be W PO FF

MO HY MBM NY YN YM KBP BB BB BP BP BP BP YE
oO FPF W NYO FPF DOD Ob ODO HS HD OO BSP W HO FF OD

35

creditor. You are affecting my client's
contractual rights with the insurance company.

That's what you are doing. You are
terminating his life insurance outside the
terms and conditions agreed to by the two
parties who signed it; the insurance company
and my client. Boeing and the Boeing executive
signed that agreement.

Further, Judge, and I will get to, this is
where I am going to get to the Schak versus
Blom case.

THE COURT: Although the life insurance
policy has cash surrender value.

MR. BOLDT: But my client has to surrender
it. The Court has stepped in and surrendered
it; not my client. He has specific obligations
to surrender it. That's what the Court in
Washington was asked to do; determine his
appreciation rights now compared to the date of
issue and give us the money.

And this Appellate Court said we are not
going to do that with their assets or affect
their contractual rights. The Court was clear.

In my estimation, I am sorry I don't want

to get overly passionate about the argument.
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 36 of 88 PageID #:197

fo GO wT WD OO BP WD PO HB

MD NY NY YN NY NY FP BPP BR FP BP PP BB Be
Oo Pm WOW HY FP OO O© MO wt WD OT B WY FP OO

36

But in the Schak versus Blom case which was
decided in 2002 a couple years before the
Thorlief Larsen case, Judge. I don't know.

It looks like on the second or third page
of the copy I gave to you there was an indented
quote near the top of the page that the Court
has the ability under C3 to campel any person
cited other than the judgment debtor to deliver
up any assets so discovered to be applied in
satisfaction of judgment in whole or in part
when those assets are held under circumstances
that in an action by the judgment debtor he or
she could recover them in specie — specie is a
fancy word for coin or money — or obtain a
judgment for the proceeds or value thereof for
conversion or embezzlement.

And Schak versus Blom is cited as 334 Il
App Third 129, 777 Northeastern Second 635,
2002. That is an Appellate Court First
District Third Division case.

Judge, my client can not ask the insurance
company to turnover the proceeds of that policy
as if for conversion or embezzlement.

THE COURT: He could cash it in any time

he wanted to.

 

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 37 of 88 PagelD #:198

Oo Oo way WD OO BP WD PDP F

MO NY NY NY NY NY FP BP BP BBP PB Be
Os O NM FP OC DO DO WI WD HO B YW NH F CO

37

MR. BOLDT: He could cash it in any time
he wanted to but again he would have to follow
the surrender provisions.

This statute talks about a Third-Party.
And my client or Sarina Ervin, the Petitioner's
client or Petitioner's Counsel client could
stand in my client's shoes and maintain an
action for conversion or embezzlement.

Conversion is theft. Embezzlement,
larceny, whatever you want to call it. But my
client can't maintain an action against the
insurance policy for conversion or
embezzlement. He has to, they would say to
him, you want your money follow the terms of
the policy, sukmit your documentation and
surrender.

It's not as if samebody took the policy
from him or took the money from him or
embezzled it from his business. None of that
occurred.

We have a contract where the insurance
company says, you pay the premiums or if they
are fully paid I will insure your life. And
under certain conditions you can obtain a loan

for part of that value.
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 38 of 88 PageID e198.

Oo Oo ay DD OO SP WD DH fF

MDM NO NY NY NY NYO KP BFP PRP BP RP EB EB
ow WO NO FP OG © @ a D oO BW DY fF OO

It doesn't say that we are going to pay
you a monthly amount. It doesn't. It is not
an annuity. It's not something with regular
amounts being paid. As the Court says, my
client can surrender it.

THE COURT: All right. So how is that
different than I go out and purchase a $10,000
certificate of deposit and judgment creditor
wants to get to that certificate of deposit.
It's a contract I have. It's got to be there
for six months but at any time I can cash it
in. How is that different than the life
insurance policy?

MR. BOLDT: It's different than if in that
situation as in my situation the bank can not
refuse to give you the money. It can't. If
you cash it in early they are going to take a
penalty. My client can't walk up to the
insurance company and say, give me the money,
say you have to surrender it. Here is the
procedure. It's set forth in the contract.
You need to surrender the policy under the
terms and conditions of the policy.

Putting the money in a CD, Judge, just

changes its form. Is the easiest way for me to
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 39 of 88 PageID #:200

Oo MO YJ DD OO WwW WwW bh FP

MR NM MOM NY NB HN BE BB BB EB PB BE
mM 6 W NHM FP OO OW DO wa WD Ww Ww W DH HF OO

39

describe it. The money is still there. It's
there in specie meaning dollars and cents.

As I said the most similar description is
contained in the Thorlief Larsen case where
Boeing and that executive have a contractual
relationship. We are issuing it to you at this
price; when you choose to redeem it cash it in
the difference we will give to you.

That's different. He could hold on to it
for a year; he could hold on to it for ten
years. There is no obligation. Same with my
client and the insurance policy. He could cash
it in this year; he could never cash it in and
die and receive the benefits.

So standing there and saying I want you
because that's what the judgment creditor did
and the Court said, no, we support Washington's
ruling I want you to order that person because
I know there's money there to cash in that —
not cash in that policy — to invoke the terms
of that contract give you money so I can get to
your assets the Court said, no, there's no
power to do that.

And as I told the Court on more than one

occasion the statute has been altered since

 

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 40 of 88 PageID #:201

Oo CO wT DW OF BP W SN FP

NM NM M HN NY NO BE BBP BBP BEB BP BP HB BE
oO pm WHY FO OO wD IY DD HU B W HY HF OO

40

that case to permit the cashing in of club
memberships and seats on exchanges and other
things. The Legislature was mindful of that.

The Legislature could have said you have
the power to cash in a whole life or variable
life or any sort of life insurance policy that
has cash value. Real simple. Amend the
statute.

THE COURT: Well, the judgment exemptions
statute does exempt certain life insurance
policies from judgment creditors.

But the fact that it exempts certain, only
certain policies but not others would seem to
support the theory that in other instances
where that exemption doesn't apply the Court
could probably order the surrender of a cash
value for life insurance policy.

MR. BOLDT: That flies right in the face
of Thorlief Larsen because as I quoted to the
Court there is no requirement.

MR. MIRABFLLI: I have read it six times.
He has been talking for the last half hour.

THE COURT: You will have your chance.

MR. MIRABFLLI: Okay. I don't know what

he is talking; what section?
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 41 of 88 PageID #:202

tO OM ws DW OFF AW W PH FH

MN NM NHN NO NY NY PB BP BBB BP EB BP BE
Ow OWN FP OG Oo wo HY D HO B Ww HS HF OO

4l

MR. BOLDT: Judge.

THE COURT: So I have the case in front of
me, too.

MR. BOLDT: Okay. Thorlief Larsen, 265.
Note two.

THE COURT: No. I understand your point
that the holding of the case is that it's not
to be liberally construed beyond the terms that
are set forth in 2-1402.

MR. BOLDT: No, Judge. The point on the
bottom of that page halfway through the
paragraph was your statement to me about the
insurance policy, some exempt, sare not.

The Court says while the notion of a
perfect interrelationship between the exemption
provisions and Section 2-1402 is attractive we
find nothing in Section 2-1402 that requires
it. Meaning that if you want to compare
because that's the argument they put forward
here is that the country club membership is not
exempt.

Therefore, the Court in order to
effectuate 1402 must determine that the Court
can in fact reach that club membership and cash

it in and give us the money. And the Court

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 42 of 88 PageID #:203

Oo Oo as DB OO SP W PH Ff

NN NM MO NS NY NY BKB BP BBP BE BP BE HB EY
oO mp WY FP OO © DO 3 DD HT B W KY FP OG

after that went through on page 266 the lengthy
discussion all the way through talking about
the Court doesn't have the power to expand or
restrict a statute and it goes on to state a
Court over reaches if it goes beyond construing
the statute as it 1s written under the guise of
construction, reads new provisions in to it to
remedy omissions the Court may perceive.

And this was the argument exactly of the
bank. It's not exempt under the exemption
statute, therefore, 1402 must be read liberally
and construed liberally that I can grab the
money, I being the bank. And the Appellate
Court said here absolutely not. We read that
1402 as an exclusive statute meaning that if
it's not in here you don't get to grab it.

And that argument was made and turned down
by the Appellate Court. And that lead to the
end of it where it says, that the Court doesn't
have the power in the State of Illinois. It
says we reach the same conclusion under 2-1401
that the trial Court does not have authority to
direct the management of a judgment debtor's
assets or to contract rights for the benefit of

of a judgment creditor.

42

 

 

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 43 of 88 PageID #:204

Oo CO waY DBD OHO BP W NO FF

NM NM NM NO NY NO BP BB BR BP Be BP Be BP EB
oO wm WO ND FP OO oO WO a WD HT B W HY F OO

43

My position is quite simple. You are
directing the management of my client's assets,
those life insurance policy and his contractual
rights by entering and if the Court decides to
uphold the turnover order. And since this
Court the Appellate Court Second District says
that the Court over reaches if it does so.

And the Schak versus Blom case which
clearly indicates that a Court must if it finds
out it did not have the power to enter a
particular order must find it void. It's void
from its inception. It has no legal effect.

Tt can be directly or colaterally attacked at
any time.

And it even goes on to state, Judge, in
the Schak verses Blom case Courts have a duty
to vacate and expunge void Court orders from
the Court records and thus may sua sponte,
S-U-A S-P-O-N-T-E, declare an order void.

The Appellate Court says you over reach.
That's their determination when you affect a
contractual rights or manage my client's
assets. And that's my position as to count
three, Judge. And that's exactly what this
Court is doing. And that this Court under 1402

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 44 of 88 PageID #:205

Oo CO ~~ DBD TO Be WD NYO

NM DM MH HB NH NYO KH BBB RP Be BP BP YE
opm O NY F GO © @O wa DA WN B Ww YH KF OO

44

doesn’t have the power to do it, and the
argument that the exemption statute doesn't
exempt this particular policy and, therefore,
it must be enforced under 1402 has been
rejected by the Appellate Court of the Second
District since 2004.

THE COURT: Thank you. Mr. Mirabelli.

MR. MIRABELLI: Without conceding the
first point which I think is dispositive I
listened to Counsel carefully repeat the same
thing over and over and perhaps the Court
didn't get it the first five times.

And it dawned on me as I was listening to
him he put so much emphasis on the Thorlief
Larsen case only to tell us all that the
statute has overruled it. So the case has no
force and effect. Instead he wants to argue by
example.

And as the Court was talking, with all due
respect to the Court, I was thinking along the
same lines although I didn't think of a CD.

Tf I put, quote, $10,000 in a bank I have
a contractual relationship with the bank. They
give the money to me. I'm the signatory. You

don't give that money to anybody else unless

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 45 of 88 PagelD #:206

Oo CO aS DW TO Be WD PO HB

MD NON NY NY NH HY BBP BPP BBP BP BP BE
ms WON FP OG © © Fy DO HW B WHY FHF CO

45

you're a judgment debtor. And here I have a
Judgment .

Now Counsel argues briefly incredibly that
I don't have a judgment. Yes. I havea
judgment for over $700,000. That horse has
left the barn. We have a judgment. And so we
went after the cash. We have a right to go
find cash and discover assets. And the Court
has a right to say turnover the assets.

Counsel has talked and I admt I am
absolutely clueless. Perhaps you know, perhaps
you, Your Honor, have read the contract with
the three different insurance companies. I
have not. Nobody has sent those to me. I
don't know what those contracts say.

What Counsel is saying here, in the nicest
way possible because he is so eloquent, how
dare you affect my client's contractual rights.
Yet he never put before the Court what are
those contractual rights. All you said was you
are holding the cash in an account. It's this
man's cash. It doesn't belong to anybody else.

We have a judgment for $700,000. We have
a right to collect against this man's cash.

You didn't order him to terminate the policy.
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 46 of 88 PageID #:207

LO CO wD DW OO Be W DP

MD MO NO NM NM NHN LB HBB BP HP BE Pp LE
oO 8 WO NS FP GO WO © 1 DW oO PB W YS HF CO

46

You didn't order him to surrender anything.
You didn't order him to resign from his
membership with the three different life
insurance companies. You didn't order that.

You said are you holding cash. They
answered yes; this is the amounts of cash we
are holding. You said they are entitled toa
turnover. We are entitled to a turnover.

I don't care how long my esteemed opposing
Counsel talks. He cannot change the simple
fact there is a $700,000 judgment. We have a
right to enforce it. He has raised every
defense.

In this case it's like millions for
defense, not a penny for child support. And he
wants to convince you to reverse yourself. And
again I think it's all time barred, and I think
half of his arguments have been waived or you
have heard them at least four times. But we
didn't do anything wrong, Judge. With all due
respect, you didn't do anything wrong.

The cash is in the account. We hit them
with the citation. They came in. Only one of
them made some argument. I think it was the
Lincoln Company made some argument about what
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 47 of 88 PageID #:208

Oo MO Wy DD OO BP W MY FH

MM NHN NM NY YN NY HP BBP FP HBP BP PP PP
oO pm WN FP OO O&O Ow I DD oO B® WwW DY F OC

4]

was the timing of the amount and how much was
to be turned over because there is a set dollar
amount. They said what if the policy has a
little bit less. So we said whatever you have
you will turn it over at that time. And you
ordered the turnover. You have heard most of
these arguments before. The case law hasn't
changed since the last time we were here. The
statute hasn't changed.

He keeps citing to the Washington case.
And I am having a hard time trying to keep up
with him because I think it was somewhat a
dicta. But you didn't enter a void order. You
didn't over reach. Wherever there is money and
you have a judgment you can grab on to that
money unless it's exempt.

Counsel wants you to equate the order of
turnover with an order to modify his
contractual rights, but you didn't do that.

Now it would be so mich more helpful if
Counsel supported his arguments with something
other than argument. If he attached a copy of
the policy, if he said, look, if a person has
to turnover the money then we have to cancel

the policy. Well, let's assume hypothetically

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 48 of 88 PagelD #:209
48

1 that's true. If I found 130,000 in each bank
2 account and he had to turnover the 130 guess
3 what, he wouldn't have that $130,000 anymore.
4 It's gone. That unfortunately is the intended
5 consequence of when you don't pay a debtor or
6 you don't pay your creditor and you are a
7 debtor then you have to lose the benefit of
8 what you have.
9 So when he turns over the money
10 hypothetically he then loses the policy.
11 That's not our fault. That's not your fault.
12 That makes him a victim of his own actions and
13 not paying. Just the same as if he did, he
14 said, Judge, if you make me turnover this
15 130,000 I will not have 130,000 in the bank any
16 more. Well, yeah. That's precisely the point
17 because you owe the money to somebody else.
18 So if you order the campany who's holding
19 the assets who readily said, Judge, we are
20 complying, we are turning over the money what
21 happens after they turnover the money I don't
22 think is of consequence to this Court.
23 To the extent Counsel keep pounding the
24 issue and pounding the issue about how you
25 affect his contractual right did you tell the
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 49 of 88 PagelD #:210

Oo MO AT DD oO BP W DY FB

NM NON NN NY N BBP FP BP FP BP RP PrP
AB WH FEF OOo OY Do B® WY F OC

A9

man don't pay your premiums any more; did you
tell the insurance company I'm ordering you not
to make another premium payment.

Mr. Lincoln Financial or Lincoln Insurance
Company I am ordering you to terminate. You
said nothing about any contractual rights. All
you said was are you holding money; yes. Here
is our citation to answer; we are holding this
money. You said it's cash. They came in on
this whole issue of exemption.

Mr. Steele found a case on point which we
argued last time you found the money wasn't
exempt. Therefore, you ordered to be turned
over. And that's as far as I am going on his
argument. The Thorlief Larsen case is
inconsequential.

Counsel argued we had no judgment. I
think that's manifestly wrong. But the first
issue is his motion even timely. And Counsel
said it's timely but we cited you a case called
the Levacari (phonetic) case that a citation is
final and appealable the day it's enforceable.

Forget how many times he has came in on
different motions. The fact of the matter is

on March 15th you entered three turnover

 

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 50 of 88 PageID #:211

o OD IY WD OO FPF W HP FF

DM NM NO NY NY YN BB BH BB BP eH eB BE
mA ®6 WHY F OC © DO NI D HT BP WwW NY HF OO

50

orders. Those three turnover orders are final
and appealable. What he did was he came in two
days later and said I want to have a stay
because I had this motion to reconsider that he
had not served upon us.

You said okay, Quring the pendency of the
motion to reconsider I am going to say this.
You then denied the motion for reconsideration
on — is this the correct date, John?

MR, STEELE: April 12th.

MR. MIRABFLLI: April 12th. That motion
was denied. So now he is caming in ona
1203 (b) motion to do what? He wants you to
reconsider the initial turnover from March.

The Court well knows, and I don't have a
case to cite to, but the Court has always
impressed me with your knowledge of the law and
the statute, you cannot have successive post
trial motions. You can't keep extending the
time for appeal by filing post trial motions.

You can't have successive 1203(b) motions.
One 1203(b) motion does not beget another 1203
(o) motion. This 1203(b) motion that is
pending before was filed 53 days after the

order for the turnover of the funds. And he is
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 51 of 88 PageID #:212
51

1 attacking the order for the turnover saying, A,
2 and I will get to the signature last. I think
3 that's the least of it. I am attacking

4 something that happened 53 days earlier and the
9D reason I can do that is because there was

6 another motion to reconsider and then you had a
7 stay order.

8 And for whatever reasons he eloquently

9 states to you and I don't mean to make light of
10 these arguments. I know Counsel is arguing to
11 the best of his ability on behalf of his
12 client.
13 But it's frustrating to be on this side of
14 the case. And it's almost and I don't want to
15 say form over substance but it's almost as if
16 we have kicked the dog out of the room.

17 The man hasn't paid child support in 17 or
18 18 years and he wants us to gloss over that.

19 And I don't think that those facts in and of
20 itself should change the way the Court rules as
21 a matter of law.
22 But the overriding public policy of this
23 State which has come in time and time again on
24 all the case law is that people have to pay
25 child support, children have to be supported.
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 52 of 88 PageID #:213
52

1 He wants to throw that out and say, look, I

2 have got more technicalities than Carter's got
3 pills. But he is late.

4 If he wanted the motion to reconsider the
5 order of the turnover he should have filed it

6 within 30 days. It was final and appealable on
7 March 15th when entered. His motion to say

8 that you granted three days later during those
9 two or three days this is an order we can

10 execute upon; we can go forward on.
11 And in real life even though technically
12 it's final and appealable and we can go out
13 there and grab the checks nobody going to, by
14 the time we mail it to the insurance companies
15 and try to get it back he got to the courthouse
16 first and you stayed it, saying let me deal

17 with the motion to reconsider. You don't get
18 30 days after the denial of the motion to
19 reconsider to go back and argue the initial
20 motion.
21 You have 30 days perhaps to file an appeal
22 of the denial of the motion reconsider and the
23 underlying order. But you don't get to go back
24 and now raise the defenses that you have
25 already raised and have your third or fourth
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 53 of 88 PageID #:214

Oo ©O 1 DD OO FP WD PD

MO NM NO NY NY NY SP BRP BBP BHP Be EB BE
Oo wm WN FP oO © WwW I D HT BW NY F OC

53

bite at the apple. Finally, and I think that's
simple math. I think he is 53 days way too
late. So all the other things that he wants
to, you know, misdirect the Court's attention
to I think are wrong.

And finally as to the signing I keep
looking at the form. And I know Mr. Steele, in
fact for the record I am withdrawing that
motion for sanctions. I appreciate what Mr.
Steele is doing. He is very frustrated. He is
a young lawyer. I appreciate his enthusiasm
but I am going to withdraw the motion for
sanctions because I believe that Mr. Boldt is
arguing in good faith although I respectfully
disagree with him.

If Mr. Steele is correct Mr. Boldt asked
the clerk in your courtroom during the last
hearing who signed these. And the clerk said
the clerk does. There is no signature line.

It says prepared by attorney's name. Beermann
Mirabelli.

If typing our name could in fact be deemed
in my opinion the equivalent of our signature.
Once we put our name on it whether it's in

handwriting or we type it I think we are pretty
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 54 of 88 PageID #:215

Oo CO wD DW OF Ww WW HP FP

MO NY NY NY NY NY BF BP BP BB BE BB
OA 8 WOH FP OG © © 1 DH HO B WH HF OO

94

much vouching for this. But it's to be signed
by the clerk of the Court. And it's signed by
the clerk of the Court.

So I respectfully disagree with Counsel
that this defense is available. But as Mr.
Steele noted under Rule 137 any pleading or
other papers which shall be signed or it shall
be necessary for a lawyer to sign if that
amission is brought to their attention they
have a reasonable period of time in which to
sign it. But I don't think we have to go back
in time and sign these to validate then. I
think they were valid.

And we had so many arguments, Your Honor
and I and opposing Counsel over did we have the
right judgment, where did these numbers came
from, was it the right date. As Your Honor
noted in an argument I didn't even make you
said it's not like these dates came from
nowhere. The dates were actually all within
these pleadings. They were attached. These
were valid citations.

He has already tried that. So to now care
back and try and argue now the signature is
wrong. First it was the numbers. Now I think

 

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 55 of 88 PageID 26

Oo CO IF WD OO BP WD DP

MM NM NO HB NY NY BBP BBP BP BPP BP BR
ao 6 Ww NY FP OO © DO 1 DH oO BP WY FP OC

he has waived that. If nothing else that
argument was one he could have made; he didn't
make it. You found the citations to be valid.
You issued the turnover order.

For all those reasons, one, it's not
timely; two, we don't have to have to the
Signature other than the clerk's and; three,
you didn't order this man to do anything to
affect his contract rights.

You ordered the company to turnover the
funds which you have every right to do. There
is no order for this man to sign a document to
turnover the funds or sign a document to
release the funds. You didn't order him to
cancel the policies. You didn't order the
insurance company to cancel. You said,
gentlemen, you are holding money, there is a
valid judgment, turn it over. They did that.

And I think we are finally, I hope we are
finally at the end of this case at least in the
trial Court level.

I have asked the Court to for any one or
all of the reasons I have suggested to deny the
most recent motion to reconsider, allow us to

disperse the funds unless of course, Counsel

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 56 of 88 PageID #:217

Oo ©O wT DD TF Ww WW PO

NN NO NM NY YB NO KB BP BBB Be Be Ee BP LE
OO § Ww HD FP OO oO wO a Dn HT B W BSH HF OO

56

files a notice of appeal and posts a bond. I
suppose that will be a whole other issue.

THE COURT: Thank you. Mr. Boldt, you do
get the last word. It is your motion.

MR. BOLDT: Thank you, Your Honor.

Judge, first of all I will address the
last matter, signature. I didn't know
attorneys took legal advice from clerks of the
Court. Matter of fact, Judge, and I don't mean
to be flippant to Counsel. He has been nothing
but kind to.

Me. But to make the argument in the
courtroom on the record that somehow a clerk
knows more about a form and who's to sign what
and what the statute requires seems to be
insulting to me, Judge, and disrespectful to
the Court.

As I pointed out to the Court in my
Exhibit C to my reply Kyle Cooper who's of the
same firm that's arguing in front of you today
knew that on the witness line after the
certification statement under 735 ILCS 5/109 he
had to sign the document.

THE COURT: So this is a motion to

reconsider. Why wasn't that issue raised
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 57 of 88 PageID #:218

LO Oo wYT DW OF DW W FR FF

mM NM NM NY NY NN FP BBB BB BP PP
oO PB WN FP OO © ODO WY Dw BB W MY F OO

57

sooner?

MR. BOLDT: As to the?

THE COURT: Not a new fact.

MR. BOLDT: Judge, because until I checked
the Court file and found absolutely no
Citations original in it and only had mine did
I make the argument to presume that they didn't
Sign those citations.

And as Schak versus Blom says you can
attack if the Court determines that is
necessary and I think the Court has to under
the statute the shall language then the Court
can take that into account at any time it can
be attacked in any manner collaterally or
otherwise under the Schak versus Blom case.
Number one.

Number two, Judge, 30 days. You stayed
the judgment for 30 days. PNC says when they
are entitled to get the money that's when it is
a final order. They didn’t get the money until
after April 12th. They can say whatever they
want. But the PNC case is a 2015 case.

And it says until you can put your hands
on the money —- excuse me, I shouldn't be

pointing —- until you can put your hands on the
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 58 of 88 PageID #:219

Oo CO wa DW OO BP WH HN Ff

MM NM NY NY NY NHN KBE PB HB BP BB BP Ee
oO ep WN P OG © ODO WY HD UO WB WHY BF OO

58

money it's not a final turnover order. They
can stomp their feet. They can say whatever
they want. It's not a final turnover order.

I am not going to beat the horse about the
judgment. There is no valid Court order
judgment as required by the statute, Judge.

We keep arguing about contracts and they
keep and you keep bringing up CD's and bank
accounts and I signed samething with the bank.
But, Judge, it goes back to the Schak versus
Blom case. If you went to the bank and said
give me the money from my CD or in my savings
account or in any account, in my money market
and they said no you file an action in Court
for conversion. And according to the Schak
versus Blom case that's the type of asset that
can be grabbed.

THE COURT: But if I have a life insurance
policy cash surrender value and I go to them as
the policy holder and I say give me my money I
now want to cash out they refuse to.

MR. BOLDT: They have every right to
refuse to unless you submit the appropriate
documentation to request for the surrender,

Judge. You don't have a right to the money
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 59 of 88 PageID 220.

Oo CO wT DW TO Be WD PH F

NM NM NM NY NY YN KP BBP HB PB BP BH EB
Oo mW W YO FP OO © ODO I WD oO BB W HY HF OC

immediately.

THE COURT: Well, how is that different
than the bank would say, well, you need to
suomit the form 5(d); it needs to be notarized
and witnesses.

MR. BOLDT: Because, Judge, I am buying
life insurance. With the bank you are buying
an investment. You are buying the account.
You are buying the interest rate to return on
it. I am buying life insurance.

As a benefit of that life insurance I get
to take a loan out against it. I don't get,
that's what I get. I get to take out a loan
against the money or I get to terminate the
policy. And that's just like I said, the Court
knowingly and approved in the Washington case
because that's the same thing.

They wanted, they being the judgment
creditor to him to cash in those stocks. And
the Court said you can't, you can't manage the
judgment creditor's assets. You can't order
him to go out and get a job because the statute
doesn't say you can do that.

And that was the exact argument
Mr, Mirabelli made. He said because it's not

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 60 of 88 PageID #:221

Oo CO ws DW NO BP WD PN

NM DMO NY NY NY YN HP BB HB EE EB YH BE YE
ao pm O NM FO © DO I D HO B WY F OO

60

exempt under the exemption statute this Court
under 1402 has the power to order it to be
turned over. That's exactly what the Itasca
versus Thorlief Larsen case says you cannot do.

It says they are not in concert and they
are not perfect. Those arguments were made in
the Itasca Bank versus Thorlief Larsen. And to
read the 1402 in any other way than saying we
can reach all non exempt assets was disavowed
by the Court.

And Mr. Mirabelli misses my argument. He
said, well, Thorlief Larsen doesn't matter
anymore because that's been overruled or
changed by the statute. That's not what
happened, Judge. What the Legislature did and
what I thought I argued elequently, both
written and orally, was that the Legislature
pulled out of the Thorlief Larsen case, geez,
we are going to let you grab a seat on the
exchange, a club membership.

The Legislature could have pulled out of
the Thorlief Larsen case because again it was
cited approvingly that you can order somebody
to get a job. Oh. Let's add to that section
of 1402 that the Court can make somebody go out
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 61 of 88 PageID #:222
61

1 and keep a job long. We didn't do that.
2 And the Court when saying the most similar
3 case is this case out of Washington which is a
4 contract between Boeing and its executive that
5 requires somebody to take an affirmative act to
6 terminate that contract not for a bank deposit
7 or anything like that. You look at the
8 statute. You can reach it.
9 We approvingly cite that case and say the
10 Court can not manage the debtor's assets nor
11 affect that contractual right. The Court or
12 the Legislature, excuse me, could have care out
13 and say, well, we don't like what they said in
14 Thorlief Larsen.
15 You can order the grabbing of anything
16 that is not exempt. They could have changed
17 the statute right then and there and say if
18 it's not under the exemption statute the Court
19 has the power under 1402 to grab it.
20 MR. MIRABELLI: He is not rebutting. He
21 is re arguing it.
22 MR. BOLDT: No. That's exactly what.
23 THE COURT: Okay. I do expect the reply
24 to be brief.
25 MR. BOLDT: I just said that, Judge.
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 62 of 88 PageID #:223

OO CO way DBD OO Be WD HO PR

MN NN NY NY NY BBP BBB BB BH ED
mow © MO FP OG © OO a D HO B WH FHF O

62

That's exactly what Counsel argued. And last
but not least, Judge, and I don't know how to
say it but I will just said it out.

I understand the public policy of this
thing. I understand the need for children to
be supported. But Counsel before and this time
keeps saying, well, geez, the public policy
says we need child support, give us the money;
ignore the fact we didn't sign the citation;
ignore the fact that we didn't get a judgment;
ignore the fact that the Itasca versus Thorlief
Larsen case says that if it's not included in
1402 you can't grab it; ignore the fact that
the Thorlief Larsen case says if it's not
exempt you still can't grab it. Ignore all of
that because we need money for child support.
Don't worry about what the statute says, just
make sure we get our child support, Judge.

And I find that to be a very weak
argument. I just do, Judge. And the Schak
versus Blom case has powerful language that I
have never seen anywhere else about a Court
finding whether it's timely or not, whether you
can attack a judgment collaterally if the Court
finds as the Court did in that case that the
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 63 of 88 PageID #:224
63

1 turnover order never should have been entered;
2 you can attack it at any time collaterally.

3 And the Court has an obligation on its own
4 to eliminate that void order without the

5 Signature, without a Court order judgment and

6 without 1402 permitting this. It doesn't seem
7 to permit it. Legislature could have changed

8 it.

9 I respectfully request that the motion to
10 vacate be granted, Judge.

11 THE COURT: Thank you. All right.

12 I have considered your arguments. I have
13 also read the brief. I have read the cases you
14 cited. I have tried to do same of my own

15 research. There are som interesting issues in
16 this case in my opinion.

17 But the first question I think that I have
18 to answer is whether I think the motion to

19 reconsider was timely or not.
20 The judgment debtor's Counsel has cited
21 PNC Bank. And as he noted in that case it said
22 there are few cases discussing which orders in
23 supplemental proceedings are final orders.

24 But then it goes on in that case to hold
20 that the order entered in the supplemental
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 64 of 88 PageID #:225

Oo CO YD DBD OO BP WO HP FR

NM MO NY YN NY NY BB BP BP BP BB BEB BPE
mW mb W NM FP GO © © WY WD oO B WHY FP OO

64

proceeding was not a final order because it
does not put the Plaintiff in a position to
collect the judgment amounts or direct
Third-Parties to turnover funds. So in that
case there had been no turnover order.

I don't know how to read that case other
than to suggest that the holding of that case
would have been different had there been a
turnover order entered such as in this case.

So in this case on March 15th the Court
did enter three turnover orders. ‘Two days
later those were stayed based on the pendency
of a motion to reconsider filed with respect to
same prior citations.

So ultimately the motion to reconsider was
filed more than 30 days after. And again I
understand it's not entirely clear but based on
the Second District case I am left to conclude
that the motion to vacate was filed more than
30 days after the turnover order became final
and appealable. Yes. It was stayed for
various reasons but the turn over order had
been entered at that point in tire.

I also note, so I do think that's

dispositive of the motion to reconsider. Just
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 65 of 88 PageID #:226

Oo DO aD DD OO BP W DP FP

MD NM NO NY NY YN LB PBF BBP BP BEB Be BP
Oo WwW WO NY FP OG © Oo YD oO B W NH FF O

65

commenting further I do think that it's
appropriate for me to note that the issue
concerning the signature or non signature by an
attorney of the citations form that is being
used is not the most clear form. I would say
that. There was information as to who issued
it, at least what firm issued it but that issue
was not a new fact.

The purpose of a motion to reconsider is
to bring to the Court's attention facts that
weren't available, new facts or errors of law.
To me that was an issue that could have and
should have been raised initially in response
to the motion for the turnover order.

The last thing I will comment is the
argument, I think again it's an interesting
argument that the Court didn't have the
authority to force the life insurance companies
to turnover the cash value of the policies that
they held. I do think that this falls; that
this sort of order falls under Section 2-1402
sub part three in that it's an asset held by a
Third-Party that the judgment debtor could
recover for conversion or embezzlement.

That is if the policy holder decided for
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 66 of 88 PagelID #:227

Oo CO aT DW HO BP WD DP FB

mM MO NO NH NY NHN HB HB BH BB BE Pp BE BL
nO m8 WOW HO FP OO WO I DW oO BW YH HF OO

66

whatever reason he wanted to cash in and
collect the cash value of the policy he could
have done that. And if the life insurance
company refused to tender it he would have had
a cause of action for conversion or
embezzlement against the life insurance
companies.

So I do think it falls squarely within
2-1402 (c) (3) as the type of asset that can ke
attached and collected upon in a post judgment
proceeding.

I also think it's noteworthy again under
Section 12-1001 there are specific exemptions
for specific types of life insurance policies
and the cash, net cash surrender value of
certain life insurance policies which again
presume that unless it falls within that
exemption net cash values of life insurance
policies are not exempt and can be collected
upon in the post judgment proceedings.

So for those reasons I am denying the
motion to reconsider.

So I need to go back and look at what the
last order said with respect to the monies that

are being held.
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 67 of 88 PageID #:228

Oo OW HY DBD OO BP WD HPO

MM NM NM NY NY NN HP BBB Be BP BEB BB BE
Os WO NM FP OO ODO I DD oO BB W HY F OO

67

MR. MIRARELLT: Your Honor, do you have a
copy?

THE COURT: I do. All right. The last
order provided that the funds that were turned
over by.

MR. STEELE: Lincoln, Monarch and Penn.

THE COURT: Lincoln Financial Group,
Monarch Life Insurance Campany and Penn Mutual
Life Insurance Company that are currently being
held by the Beermann Pritikin Law Firm.

Since the motion to reconsider has been
denied since the Illinois Department of Health
and Family Services is not seeking to collect
any of those monies at this point it would be
appropriate for those monies to be released
from the escrow that are being held that the
law firm is holding them in and released to the
judgment creditor.

Is there anything else that we need to
address this afternoon?

MR, MIRARFLILTI: I would only add to that
the Court only makes one judgment creditor
and/or her attorneys.

THE COURT: Correct. Sure.

MR. MIRABELLT: And perhaps now would be a
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 68 of 88 PageID #:229

Oo CO mw DW NO fe W NH FR

NM NHN NY NY NY HN BBB BB Be Be BP eB
Oo mp WO NYO FF OG © DO Wy D oO B® W NY F OO

68

time to get if there is no just reason to delay
the enforcement of appeal of this order so we
know we have a final and appealable order.

THE COURT: I am not opposed to that
language. I don't think it's necessary.

But anything else we need to add or
consider from Mr. Boldt?

MR. BOLDT: No, Your Honor.

THE COURT: Ms. Stalter, anything else we
need to consider in this order?

MS. STALTER: You granted our petition to
intervene but we have the other petition for
the determination of the arrearage and the
lawful collection of those arrearage. That's a
petition so I didn't know if the other one.

THE COURT: There is no response filed to
that?

MR. BOLDT: None were required, Judge.

You indicated on the last occasion that
the petition to intervene had to be determined
first.

THE COURT: All right.

MR. STEELE: One statement, Judge.

THE COURT: Well, let me first follow-up

on this. So what relief, if anything, are you
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 69 of 88 PageID #:230

Oo OM WY WD OO FP WD ND FB

NM NM DM NY YB NY HSH BBB BE eB Pe BE PL
Oo PB O NYO FP OG © ODO WI DBD oO B W DY FE OO

69

asking for in this order? You are not asking
for money.

MS. STALTER: Correct. This was attached
to the petition to intervene and the
determination of the monies owed to the Crown
and that the department had the authority to
collect and enforce the payment due on that
arrearage amount.

MR. BOLDT: I would think my client should
be given leave to respond, Judge, because the
Court did not require it previously.

THE COURT: ‘That only seems fair. All
right. So you are not objecting to anything in
this order that I have just laid out?

MS. STALTER: No. You granted our
petition to intervene so I am good with that.

MR. MIRABELELT: Can we do two orders,
Judge? One order allowing intervention and
then .

THE COURT: Yes. You have to geta
separate order for that but what is it.

I mean I am just trying to think since the
citations are terminated the money has been
turned over you are asking for sare sort of

declaratory judgment by this Court as to? [I
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 70 of 88 PagelID #:231

Oo CO ws DW OO BP W FP Ff

MW NON MO NY NN BBP KP BP BBP BP BP pe
ao PB WH FP OO © IY WD UW B W HY FF OO

710

mean the reason that I wanted notice to ke
given to you and you allowed to participate is
if you had any claim as to this money speak now
or forever hold your peace.

MS. STALTER: You are limiting it to this
pot of money?

THE COURT: I am.

MS. STALTER: And my understanding from
our client is they are not interested in this
pot of money specifically.

But what if Mr. Boldt'’s client wins the
lottery they want to be able to attach that or
if there are other monies that he receives and
they want to be able to as through regular
child support enforcement proceedings be able
to collect monies that are due the Crown
through that regular statutory process.

THE COURT: Sounds to me like it's a
declare.

MR. BOLDT: Sounds that way to me, too,
Judge.

THE COURT: Sounds like you are seeking
declaratory relief from me which I would
certainly give you a chance to respond to.

T am not sure if the impact on that as to
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 71 of 88 PageID #:232

Oo Oo aT WD OO BP WD DY FF

MM NM NM NY NY NY FP BP KF BBP BEB BE BE PRP BE
oO ow WM FEF OO © DO 1 WD oO B WH HF OO

71

whether this is final and appealable or not.

MR. BOLDT: It may affect whether the
entire matter has been determined, Judge.

You are correct at least in my view.
Obviously Counsel for Petitioner would say
something else. And quite frankly, Judge, I
think this Court and all the Counsel standing
in front of it are well aware that if you write
it is a final and appealable order the
Appellate Court is going to decide whether it
is or not.

THE COURT: Right. Whether I say it.

MR. BOLDT: Whether we say it.

THE COURT: Is not determinative.

MR. MIRABELLI: That's why he stepped up
to tell me I made a mistake.

THE COURT: Go ahead, sir.

MR. STEELE: And normally I'm not in the
business of correcting the boss.

THE COURT: You got to do that sometimes.

MR. STEELE: He requested that the order
recite that it was final and appealable. It's
actually, at least the order pertaining to the.

THE COURT: Motion to reconsider.

MR. STEELE: Is not final and appealable

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 72 of 88 PageID #:233

72

1 because 1t was time barred so he would have had
2 to file an appeal within 30 days of the entry

3 of the turnover orders. So to try to bootstrap
4 it into an appeal the Appellate Court is going
5 to give him the boot anyway because he is more
6 than 30 days outside of judgment orders.

7 MR. BOLDT: And I would disagree with

8 that, Judge. As the PNC Bank case clearly

9 indicated there is not a lot of law on that.
10 And my argument was clear that until you
11 receive the money it is not a final order. And
12 I could file within 30 days of that so I know
13 what the Court ruled.

14 I respectfully disagree with the Court and
15 I respectfully disagree with the Court under

16 the Schak versus Blom case as to whether the
17 Court.

18 MR. MIRABFLLI: I won't put in the
19 language final and appealable.
20 THE COURT: So here is what I am doing.
Zi IT am denying the motion to reconsider. I
22 am directing that the funds that are being held
23 can be released from whatever, they were prior
24 Court orders they are now released to be
25 distributed to the judgment creditor and their
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 73 of 88 PageID #:234

Oo CO wa DD OO S& WW NYO FF

MD NO MB NHN NY YM HF BP PB BE BB Pe
oO wm O NM FP OC OW DO Ww WD oO BB W HY HF OO

73

Counsel. I will give, certainly give Mr. Boldt
an opportunity to respond to the petition to
determine arrearages. And we can set a
briefing schedule and a hearing on that.

And as to whether any of these are final
and appealable is an issue you will have to
sort through along with the Appellate Court I
guess.

MR. BOLDT: I guess, Judge. Are you going
to keep the case as to the motion to intervene?

Because Counsel indicated that once the
intervention is granted the case normally goes
down to Judge Waites. Is that correct, Ladies?

MS. SALZWEDEL: For issues of child
support.

MS. STALTER: Well, that is true.

MS. SALZWEDEL: All of the 4 D cases are
assigned to Judge Waites for issues of child
support. Only they are assigned to other
Judges on the first floor for non support
related issues.

MR. BOLDT: And since you granted the
petition to intervene under 4 D and it would
seem that the case would have to be that

portion at least of the case according to what
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 74 of 88 PageID #:235

Oo CO wy DD OO Be W DY

MO NM NY NY NH NH KF FP KB BB FP B RP PP Be
oO tm WO NY FE GO DO wDO NIN WD OT BB W HY F OC

74

the State's Attorneys are telling me should be
transferred to Judge Waites because you were
granted leave to intervene under 4D. Is that
correct?

MR. MIRABFELLI: That is correct.

MR. BOLDT: So the order should reflect
that it is granted under 4 D.

THE COURT: Well, I am going to keep the
case for now. And Judge Waites can, you can
ask me to transfer it down there or she can ask
me to transfer it down there. I am not sure
what there is left to tag on to. You have
intervened in to an action that.

MS. STALTER: Right.

THE COURT: That is resolved. So how much
time would you like to file a response to their
petition?

MR. BOLDT: 21 days, Judge.

THE COURT: That's fine. How much time
would you like for a reply?

MS. STALTER: I have to see where that
puts us. See our schedules.

MR. BOLDT: 23rd of June.

THE COURT: Three weeks is 23rd. One week
would be the 30th of June.

 
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 75 of 88 PagelD #:236

Oo CO WY WD OO Be W BP FE

NM NM NHN NY NY YB BP BP BBP BP BB BE BE
Oo pm WN FP OC © ODO a WD oO B WH HF OO

75

MR. BOLDT: Would be July 7th.

THE COURT: July 7th.

MR. BOLDT: They can have 14 days to
reply, Judge.

THE COURT: July 7th for a reply.

MS. STALTER: Yes. July 7/th for a reply
will be fine.

THE COURT: Hearing any day of the week of
the 17th.

MR. BOLDT: Let me grab my book, Your
Honor.

MS. SALZWEDEL: Standard intervention
order.

MR. BOLDT: What are we looking at did you
say?

THE, COURT: The week of July 17th.

MR. BOLDT: Okay. Tell me which day,
Counsel. I know Thursday is your busy day.

MS. STALTER: I apologize.

MR. BOLDT: Judge, I would like the other
order that Counsel is preparing to reflect that
the findings of the Court and rulings of the
Court are contained in the transcript.

THE COURT: ‘That's fine.

MS. STALTER: Would Friday be an option,
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 76 of 88 PagelD #:237

Oo @}O JT DB OHO Wwe WD NH FR

DM MOM M NY NH YN HF BP PB Be Be Be BE LY
nw OO NO FP OG © wy Dn oO B WHY FO

76

the 21st?

THE COURT: Sure.

MS. STALTER: It is the end of our week.
There is going to be a co-op Monday and
Thursday of that week. I can double-check and
just so I think Friday would probably be the
easiest and I'm available any tine.

What is your schedule like?

MS. SALZWEDEL: I should be fine ona
Friday afternoon.

MR. BOLDT: Okay.

THE COURT: 1:30 is fine. Okay. Make
sure that you recite that the motion for
sanctions is being withdrawn. Thank you. It
should say for the reasons stated on the record
as transcribed by.

MR. BOLDT: Okay. Thank you.

THE COURT: Thank you.

MS. STALTER: You said 1:30 on the 21st?

THE COURT: Sure.

(Proceedings concluded at 3:15 PM)
Case: 1:20-cv-06006 Document #: 1-36 Filed: 10/08/20 Page 77 of 88 PagelD #:238

Oo WO ~jY DW OT BP W NYO FF

MM MO NO NB HN NY KF KB BP BB BE BP BP BP KE
Ow WOW DO FP OG © © wa WD oO B W DY F CO

T7]

STATE OF ILLINOIS )
) SS:
COUNTY OF LAKE  )

I, Debra L. Zeit, do hereby certify that I
am a Court Reporter doing business in the County of
Lake and State of Illinois; that I reported by means
of machine shorthand the testimony given at the
foregoing Report of Proceedings, and that the
foregoing is a true and correct transcript of my

shorthand notes so taken as aforesaid.

 

DEBRA L. ZEIT, CSR
Lake County, IL
CSR License No. 084-003456
 

grease: 1:20-cv-O6006 Docume

P4123 Filed: 10/08/20 Page
2nd [1] 1/16

 

[ .
ee Boer 239

 

$10,000 [2] 38/7 44/22
$130,000 [1] 48/3

3

additional [1] 3/11
address [3] 16/7 56/6 67/20

 

$700,000 [3]_45/5 45/23 46/11

'

3.1 [1] 14/4
30 [10] 52/6 52/18 52/21 57/17 57/18 64/16
64/20 72/2 72/6 72/12

 

 

 

 

 

10-3.1 [1] 14/4

99 [1]_9/16 305 [2] 10/15 14/1

0 306 [1] 26/10
307 [1] 1/16

00 [2] 14/25 15/3 30th [2] 9/2 74/25

1003456 [1] 77/15 333 [1] 28/1

04 [4] 1/9 3/2 14/20 15/8 334 [1] 36/17

06 [5] 7/10 9/18 14/17 14/19 15/2 352[1] 23/6

084-003456 [1] 77/15 36 [1] 16/11

1 361 [1] 25/16
394 [1] 16/13

10 [2] 14/1 14/2 3:15 [1] 76/21

10-10 [1] 14/1 4

 

 

1001 [1] 66/13
109 [2] 19/16 56/22
1099 [2] 30/11 30/25
11 [2] 7/46 7/8

408 [4] 5/22 10/24 11/21 15/14
42 [1] 10/20

425 [4] 7/10 14/17 14/19 15/2
47 [1] 27/3

 

12 [1] 8/5
12-1001 [1] 66/13

5

 

1203 [5] 50/13 50/21 50/22 50/22 50/23
129 [1] 36/18

12th [8] 17/9 17/21 17/22 18/4 20/21 50/10
50/11 57/21

5-10-1 [1] 10/15
§/10-10 [1] 14/2
5/109 [1] 56/22
§/2-1402 [1] 22/18

 

 

60/2 60/8 60/25 61/19 62/13 63/6 65/21 66/9
15th [6] 20/3 20/6 20/8 49/25 52/7 64/10
161 [1] 2/2

167 [1] 25/12

130 [1] 48/2 505 [2] 21/18 22/5
130,000 [3] 48/1 48/15 48/15 §3 [3]_ 50/24 51/4 53/2
137 [1] 54/6 6

14 [1] 75/3

1401 [2] 24/1 42/21 60060 [1] 2/8

1402 [29] 16/15 17/4 22/18 22/18 22/23 24/6 |60085 [1] 2/13

24/7 24/15 26/18 27/22 28/5 28/6 32/9 41/9 = 160601 [1] 2/2

41/16 41/17 41/23 42/11 42/15 43/25 44/4 635 [1] 36/18

651 {1} 10/20
680 [2]_16/13 28/1
7

administrative [1] 12/5

admit [1] 45/10

adversely [2] 6/19 15/16

advice [1] 56/8

affect [8] 27/19 35/22 43/21 45/18 48/25 55/9
61/11 71/2

affected [2] 6/19 15/16

affecting [1] 35/1

affidavit [1] 21/24

affirmative [1] 61/5

aforesaid [1] 77/10

after [15] 8/24 17/14 17/22 22/14 28/15 34/1
42/1 45/7 48/21 50/24 52/18 56/21 57/21
64/16 64/20

afternoon [2] 67/20 76/10

afterwards [1] 21/15

again [9] 6/23 37/2 46/17 51/23 60/22 64/16
65/16 66/12 66/16

against [6] 17/6 37/11 45/24 59/12 59/14
66/6

agent [1] 29/8

aggregated [1] 33/19

agree [1] 19/25

agreed [3] 4/25 26/12 35/5

agreement [1] 35/8

ahead [2] 12/25 71/17

aid [4] 3/14 10/15 13/21 28/14

all [34] 5/10 7/15 9/16 10/9 13/13 14/13 15/9
17/17 18/7 22/10 23/21 26/3 38/6 42/2 44/15
44/19 45/20 46/17 46/20 49/6 51/24 53/3
54/20 55/5 55/23 56/6 60/9 62/15 63/11 67/3
68/22 69/12 71/7 73/17

allegation [1] 7/3

alleged [3] 18/21 19/5 22/3

alleges [1] 22/17

allow [5] 17/16 26/16 28/18 34/3 55/24
allowed [5] 4/5 11/16 17/10 28/22 70/2

 

17 [3] 7/25 20/23 51/17
17th [2] 75/9 75/16

18 [3] 1/15 2/12 51/18
1943 [3] 1/9 3/2 14/20

735 [2] 22/18 56/22

777 {1} 36/18

79 [1) 25/16

7th [4]_ 75/1 75/2 75/5 75/6

 

allowing [2] 33/18 69/18

allows [6] 6/14 21/18 22/24 30/18 31/13
31/20

almost [2] 51/14 51/15

along [2] 44/20 73/7

already [2] 52/25 54/23

 

 

 

 

196 [1] 27/4 9

1966 [1] 25/16

1987 [1] 27/4 907 [1] 26/11

1988 [1] 25/13 971 [1] 16/11

1999 [2] 10/2 26/11 976 [1] 16/18

19th [2] 17/15 17/20 A _|
1:30 [3] 1/17 76/12 76/19

ist [1] 8/25 abandoned [2] 7/12 9/19

4 abandonment [1] 14/16

ability [2] 36/7 51/11

 

2-1401 [2] 24/1 42/21

2-1402 [12] 17/4 22/18 24/6 24/7 24/15 26/18
27/22 41/9 41/16 41/17 65/21 66/9
2-408 [3] 10/24 11/21 15/14

2002 [4] 28/1 28/1 36/2 36/19
2004 [2] 23/7 44/6

2006 [5] 7/4 7/5 7/8 11/7 12/1
2015 [2] 16/12 57/22

2017 (2) 1/17 7/25

2067 [2] 14/25 15/5

209 [1] 2/8

21 [1] 74/18

21st [2} 76/1 76/19

23rd [2] 74/23 74/24

2600 [1] 2/2

262 [1] 23/7

265 [1] 41/4

266 [1] 42/1

able [6] 4/4 5/20 21/10 70/12 70/14 70/15

about [17] 3/15 5/20 6/7 26/24 34/10 35/25
37/4 44/12 42/2 46/25 48/24 49/6 56/14 58/4
58/7 62/17 62/22

above [1] 1/14

above-entitled [1] 1/14

absolutely [3] 42/14 45/11 57/5

according [3] 21/3 58/15 73/25

account [7] 45/21 46/22 48/2 57/13 58/13
58/13 59/8

accounts [1] 58/9

accrue [1] 21/18

act [2] 10/20 61/5

action [11] 6/3 6/4 7/10 7/12 14/6 36/12 37/8 |
37/11 58/14 66/5 74/13

actions [2] 22/25 48/12

actively [1] 22/11

actually [4] 3/21 14/1 54/20 71/23

 

 

also [12] 7/21 10/18 15/1 15/5 18/16 23/20
25/13 25/22 32/22 63/13 64/24 66/12
altered [1] 39/25

altering [1] 32/22

although [3] 35/12 44/21 53/14

always [1] 50/16

am [39] 4/3 5/19 8/11 10/14 15/13 15/19
20/14 22/10 25/14 27/17 27/24 31/22 33/17
35/10 35/24 45/10 47/11 49/5 49/14 50/7
51/3 53/8 53/12 58/4 59/6 59/10 64/18 66/21
68/4 69/16 69/22 70/7 70/25 72/20 72/21
72/22 74/8 74/11 77/5

amend [2] 21/12 40/7

America [1] 27/2

amount [9] 9/5 11/17 13/1 21/23 22/12 38/2
47/1 47/3 69/8

amounts [3] 38/4 46/6 64/3

and/or [2] 34/24 67/23

annuity [2] 31/15 38/3

another [6] 17/1 28/17 29/4 49/3 50/22 51/6
answer [2] 49/8 63/18

answered [1] 46/6

any [40] 3/11 3/24 4/24 5/7 6/23 7/15 10/7
14/6 16/2 17/16 18/17 22/12 23/5 24/10

24/20 27/1 27/12 28/12 36/7 36/9 36/24 37/1

38/11 40/6 43/14 48/15 49/1 49/6 54/6 55/22

 

 

 

 
 

Aase: 1:20-cv-06006 Docume

Signed (3 oie Fis G9 © 20 Page

 

any... [10] 57/13 57/14 58/13 60/8 63/2 67/14
70/3 73/5 75/8 76/7

anybody [2] 44/25 45/22

anymore [2] 48/3 60/13

anything [17] 6/4 6/7 6/10 10/23 14/13 31/15
46/1 46/20 46/21 55/8 61/7 61/15 67/19 68/6
68/9 68/25 69/13

anyway [1] 72/5

anywhere [1] 62/22

apologize [1] 75/19

App [6] 23/6 25/12 25/16 26/10 28/1 36/18
Apparently [1] 13/17

appeal [7] 23/21 50/20 52/21 56/1 68/2 72/2
72/4

appealable [12] 49/22 50/2 52/6 52/12 64/21
68/3 71/1 71/9 71/22 71/25 72/19 73/6
appear [1] 15/10

Appellate [13] 16/12 27/4 33/22 35/21 36/19
42/13 42/18 43/6 43/20 44/5 71/10 72/4 73/7

apple [1] 53/1

Applicant [2] 6/2 6/18

applicants [1] 14/8

application [1] 24/17

applied [1] 36/9

apply [1] 40/15

appreciate [2] 53/9 53/11

jappreciation [3] 27/7 34/11 35/19

appropriate [4] 29/5 58/23 65/2 67/15

appropriately [1] 21/3

approved [2] 27/9 59/16

approving [1] 25/18

approvingly [5] 27/18 32/12 33/22 60/23
61/9

April [7] 17/9 17/21 17/22 20/21 50/10 50/11
57/21

April 12th [6] 17/9 17/21 17/22 20/21 50/11

57/21

are [119]

argue [3] 44/17 52/19 54/24

argued [5] 23/24 49/12 49/17 60/16 62/1

argues [1] 45/3

arguing [5] 51/10 53/14 56/20 58/7 61/21

argument [27] 3/11 15/7 16/2 24/15 32/2

32/4 32/5 34/1 35/25 41/19 42/9 42/17 44/2

46/24 46/25 47/22 49/15 54/18 55/2 56/12

57/7 59/24 60/11 62/20 65/16 65/17 72/10

arguments [7] 46/18 47/7 47/21 51/10 54/14

60/6 63/12

arrearage [13] 4/23 5/1 6/11 7/2 8/3 8/4 10/1

11/2 11/16 21/22 68/13 68/14 69/8

arrearages [3] 4/10 11/4 73/3

Article [2] 14/11 14/12

Articles [1] 14/9

as [71] 3/7 3/19 3/24 5/14 5/21 6/19 7/1 7/10
7/24 8/14 11/19 12/22 13/14 16/16 18/5
20/25 21/1 21/5 21/11 21/17 23/10 24/3 25/8
28/9 28/11 28/23 29/19 29/22 33/21 36/17
36/23 37/17 38/4 38/15 39/3 39/24 40/19
42/6 42/15 43/23 44/13 44/19 48/13 49/14

49/14 51/15 51/20 53/6 54/5 54/17 56/18
57/2 57/9 58/6 58/19 59/11 62/25 63/21 64/9

65/6 66/9 69/25 70/3 70/14 70/25 72/8 72/16
TIS 73/19 76/16 77/10

jask [3] 36/21 74/10 74/10

asked [4] 8/4 35/18 53/16 55/22

asking [4] 11/15 69/1 69/1 69/24

asserted [1] 15/11

asset [5] 22/24 24/21 58/16 65/22 66/9

assets [19] 24/18 25/20 25/22 27/14 34/21

34/23 35/22 36/9 36/11 39/22 42/24 43/2

43/23 45/8 45/9 48/19 59/21 60/9 61/10

 

assignment [12] 7/3 7/13 8/13 8/15 8/17 8/19
9/9 9/10 9/11 9/24 10/2 10/5

Assistance [1] 14/10

assisting [1] 26/18

assume [3] 19/23 19/25 47/25

attach [3] 9/24 10/24 70/12

attached [6] 11/1 18/17 47/22 54/21 66/10
69/3

attack [3] 57/10 62/24 63/2

attacked [2] 43/13 57/14

attacking [2] 51/1 51/3

attempting [3] 5/7 8/20 12/4

attempts [1] 23/10

attention [3] 53/4 54/9 65/10

attorney [4] 2/7 2/12 19/13 65/4

attorney's [3] 4/21 7/9 53/20

attorneys [5] 17/12 17/24 56/8 67/23 74/1

attractive [2] 24/7 41/16

authority [12] 10/11 11/18 11/18 11/23
22/18 27/13 33/3 33/5 34/20 42/22 65/18
69/6

authorizes [1] 24/12

automatically [1] 22/6

available [3] 54/5 65/11 76/7

avoid [1] 25/20

aware [4]_22/9 22/11 34/14 71/8

B

ZUR BP Rape #240

best [1] 51/11

better [1] 23/9

between [8] 22/21 24/5 32/13 32/17 33/19
34/15 41/15 61/4

beyond [4] 25/5 25/7 41/8 42/5

bit [1] 47/4

bite [1] 53/1

Blom [12] 18/9 35/11 36/1 36/17 43/8 43/16
57/9 57/15 58/11 58/16 62/21 72/16

blunt [1] 6/25

Boeing [10] 27/6 32/13 32/17 32/18 33/11
34/14 35/7 35/7 39/5 61/4

boggles [1] 23/3

BOLDT [11] 2/7 3/24 5/10 10/22 12/4 12/17
53/13 53/16 56/3 68/7 73/1

Bolat's [1] 70/11

bond [1] 56/1

book [1] 75/10

boot [1] 72/5

bootstrap [1] 72/3

boss [1] 71/19

both [5] 8/23 28/3 29/11 29/12 60/16
bottom [1] 41/11

bound [1] 6/2

brief [2] 61/24 63/13

briefed [3] 3/3 6/15 15/25

briefing [1] 73/4

briefly [1] 45/3

 

Bi [2] 30/23 34/3

back [8] 22/11 52/15 52/19 52/23 54/11
54/24 58/10 66/23

bank [23] 16/10 21/1 23/6 24/4 29/14 30/20
32/25 38/15 42/10 42/13 44/22 44/23 48/1
48/15 58/8 58/9 58/11 59/3 59/7 60/7 61/6
63/21 72/8

barn [1] 45/6

barred [2] 46/17 72/1

based [4] 5/9 34/2 64/12 64/17

bring [2] 6/15 65/10

bringing [1] 58/8

brings [2] 9/7 18/12

broad [2] 24/17 29/18

Brothers [1] 25/15

brought [3] 7/20 8/6 54/9

Bureau [2] 26/8 26/10

business [5] 26/8 26/9 37/19 71/19 77/5
busy [1] 75/18

buying [5] 59/6 59/7 59/8 59/9 59/10

 

basically [1] 4/25
basis [5] 3/19 3/24 10/21 11/14 31/15

C

 

be [88]

beat [1] 58/4

became [1] 64/20

because [49] 5/13 5/16 6/9 9/1 9/16 9/23 10/4
18/22 19/9 19/10 20/13 20/21 21/20 22/1
22/9 23/24 25/21 25/24 27/20 27/23 29/17
32/23 32/25 33/7 39/16 39/18 40/19 41/19
45/17 47/2 47/12 48/17 50/4 51/5 53/13 57/4
59/6 59/17 59/22 59/25 60/13 60/22 62/16
64/1 69/10 72/1 72/5 73/11 74/2

bed [1] 18/6

been [29] 3/21 3/22 5/8 8/17 15/8 15/20
15/24 15/25 17/7 17/13 19/11 22/2 22/15
33/8 39/25 40/22 44/4 46/18 56/10 60/13
63/1 64/5 64/8 64/8 64/23 65/13 67/11 69/23
713

BEERMANN [3] 2/1 53/20 67/10

before [10] 1/14 3/22 18/6 18/15 22/2 36/2
45/19 47/7 50/24 62/6

began [1] 17/24

beget [1] 50/22

beginning [1] 21/11

behalf [4] 2/5 2/10 14/5 51/11

being [16] 7/22 8/25 14/21 14/22 15/18 15/22
33/16 38/4 42/13 59/18 65/4 66/25 67/9
67/16 72/22 76/14

believe [9] 10/2 12/17 13/9 20/5 20/16 25/25
31/19 32/4 53/13

belong [1] 45/22

beneficiaries [1] 33/13

benefit [6] 27/15 27/20 34/25 42/24 48/7

 

C-307 [1] 1/16

C3 [1] 36/7

calculations [1] 21/23

call [2] 33/21 37/10

called [5] 12/11 16/14 26/8 26/9 49/20
came [5] 7/18 46/23 49/9 50/2 54/19

can [54] 6/8 8/23 10/2 19/21 22/13 27/19
28/6 29/21 30/23 32/9 32/16 33/7 36/21
37/24 38/5 38/11 38/15 39/21 41/24 42/12
43/13 47/15 51/5 52/9 52/10 52/12 57/9
57/13 57/13 57/21 57/23 57/25 58/2 58/2
§8/17 59/23 60/9 60/23 60/25 61/8 61/10
61/15 62/24 63/2 66/9 66/19 69/17 72/23
73/3 74/9 74/9 74/10 75/3 76/5

can't [16] 4/25 30/23 32/21 33/7 33/24 34/17
37/11 38/16 38/18 50/19 50/21 59/20 59/20
§9/21 62/13 62/15

Canada [1] 15/12

cancel [3] 47/24 55/15 55/16

cannot [7] 21/12 22/11 26/6 28/24 46/10
50/18 60/4

care [3] 3/8 6/7 46/9

carefully [1] 44/10

Carter's [1] 52/2

case [108]

cases [9] 10/17 14/18 16/20 25/11 28/3 32/6
63/13 63/22 73/17

cash [32] 35/13 36/24 37/1 38/11 38/17 39/7
39/12 39/13 39/19 39/20 40/5 40/7 40/16
41/24 45/7 45/8 45/21 45/22 45/24 46/5 46/6
46/22 49/9 58/19 58/21 59/19 65/19 66/1

 

 

 

 

 
 

€ase: 1:20-cv-06006 Docume

i 1
Meee vinings TO 08/20 Page

 

cash... [4] 66/2 66/15 66/15 66/18

cashing [1] 40/1

cause [1] 66/5

CD [3] 38/24 44/21 58/12

CD's [1] 58/8

cents [1] 39/2

certain [6] 34/17 37/24 40/10 40/12 40/13
66/16

certainly [3] 15/15 70/24 73/1

certificate [2] 38/8 38/9

certification [1] 56/22

certified [5] 18/25 19/2 19/20 19/20 19/22
certify [1] 77/4

certifying [1] 19/15

chance [3] 8/8 40/23 70/24

change [6] 12/12 12/13 22/12 22/13 46/10
51/20

changed [7] 33/8 34/3 47/8 47/9 60/14 61/16
63/7

changes [1] 38/25

check [1] 76/5

checked [1] 57/4

checks [2] 17/24 52/13

Chicago [1] 2/2

child [18] 3/18 9/4 10/18 12/6 14/3 14/21
15/13 22/12 22/13 46/15 51/17 51/25 62/8
62/16 62/18 70/15 73/14 73/18

children [2] 51/25 62/5

choose [1] 39/7

CIRCUIT [2] 1/4 1/4

circumstances [1] 36/11

citation [13] 13/24 17/5 17/7 19/10 19/15
21/2 21/13 21/13 23/2 46/23 49/8 49/21 62/9
citations [11] 18/13 18/14 18/17 18/19 54/22
55/3 57/6 57/8 64/14 65/4 69/23

cite [10] 8/3 10/12 10/14 10/22 13/22 16/13
25/15 26/7 50/16 61/9

cited [16] 5/23 13/1 13/20 13/21 16/10 19/11
23/5 27/18 27/24 32/6 36/8 36/17 49/20
60/23 63/14 63/20

cites [4] 6/13 25/11 25/13 32/12

citing [4] 10/10 17/1 33/22 47/10

Civil [2] 19/16 21/14

claim [5] 9/14 9/16 15/10 17/16 70/3

Clark [1] 2/2

clear [7] 19/1 21/12 30/20 35/23 64/17 65/5
72/10

clearly [3] 25/5 43/9 72/8

clerk [7] 15/2 53/17 53/18 53/19 54/2 54/3
56/13

clerk's [1] 55/7

clerks [1] 56/8

client [26] 7/19 7/24 8/25 18/19 22/21 31/2
31/10 31/17 32/19 33/14 33/19 35/7 35/14
35/16 36/21 37/5 37/6 37/6 37/11 38/5 38/18
39/12 51/12 69/9 70/9 70/11

client's [9] 31/8 33/13 34/12 34/22 35/1 37/7
43/2 43/22 45/18

closed [2] 15/1 15/5

club [10] 23/12 23/17 32/23 33/1 33/4 34/4
40/1 41/20 41/24 60/20

clubs [1] 28/10

clueless [1] 45/11

eo [1] 76/4

co-op [1] 76/4

Code [5] 3/14 10/15 13/21 19/16 21/14
coin [1] 36/14

colaterally [1] 43/13

collaterally [3] 57/14 62/24 63/2

collect [10] 8/20 11/19 15/12 17/5 45/24 64/3
66/2 67/13 69/7 70/16

 

collection [1] 68/14

come [8] 9/17 21/14 31/17 49/23 51/23 54/16
§4/23 61/12

comes [1] 3/1

coming [2] 31/17 50/12

commanding [1] 27/11

comment [1] 65/15

commenting [1] 65/1

Commercial [1] 17/2

companies [6] 18/1 45/13 46/4 52/14 65/18
66/7

company [18] 22/25 27/2 31/4 32/18 35/2
35/6 36/22 37/22 38/19 46/25 48/18 49/2
49/5 55/10 55/16 66/4 67/8 67/9
company’s [1] 31/9

compare [1] 41/18

compared [1] 35/19

compel [2] 24/17 36/7

complying [1] 48/20

comports [1] 24/24

conceding [1] 44/8

concerning [2] 18/1 65/3

concert [1] 60/5

conclude [1] 64/18

concluded [1] 76/21

conclusion [3] 26/24 27/21 42/21
conditions [4] 31/5 35/5 37/24 38/23
confers [2] 5/22 5/24

consent [1] 5/2

consequence [2] 48/5 48/22

consider [2] 68/7 68/10

8X) OHF1889.
55/2 60/21 61/12

66/2 72/12

Counsel [34] 8/8 8/22 15/18 16/2 16/7 18/20
19/5 21/25 22/10 37/6 44/10 45/3 45/10
45/16 46/10 47/17 47/21 48/23 49/17 49/19
51/10 54/4 54/15 55/25 56/10 62/1 62/6
63/20 71/5 71/7 73/1 73/11 75/18 75/21
count [5] 18/11 21/17 22/16 22/17 43/23
country [2] 23/12 41/20

county [10] 1/3 1/4 1/16 2/12 2/12 7/9 29/20
77/2 77/5 T7N4

couple [1] 36/2

course [1] 55/25

COURT [182]

Court's [4] 17/21 26/24 53/4 65/10
courthouse [1] 52/15

courtroom [2] 53/17 56/13

Courts [2] 24/17 43/16

coverage [1] 31/12

creating [1] 26/14

creditor [19] 17/19 17/23 18/21 18/22 19/6
26/12 27/5 27/16 27/20 28/13 35/1 38/8
39/16 42/25 48/6 59/19 67/18 67/22 72/25
creditor's [1] 59/21

creditors [2] 26/18 40/11

Crown [13] 4/9 6/5 7/4 9/15 10/3 11/4 11/9
11/13 11/18 11/24 15/12 69/5 70/16

CSR [2] 77/1477/15

current [2] 8/2 9/4

currently [3] 11/25 15/18 67/9

custody [1] 6/21

D

AS DH 49/4 G 53/22
16 63/7 65/12 65/23

 

considered [1] 63/12

consistent [1] 31/3

consolidate [1] 15/3

consolidated [3] 14/18 14/25 15/8

consolidates [1] 14/19

construction [3] 24/25 25/9 42/7

constructions [1] 25/2

construe [1] 26/13

construed [3] 24/16 41/8 42/12
construing [2] 25/7 42/5

consulting [1] 30/12

contained [2] 39/4 75/23

contending [1] 23/23

continuing [1] 4/9

contract [20] 22/21 27/15 27/19 30/10 31/22
32/13 32/17 32/22 33/10 33/19 33/24 37/21
38/10 38/21 39/21 42/24 45/12 55/9 61/4
61/6

contracts [3] 22/20 45/15 58/7

contractual [22] 29/15 29/22 29/23 29/25
30/3 30/8 30/15 30/17 30/24 34/24 35/2
35/23 39/5 43/3 43/22 44/23 45/18 45/20
47/19 48/25 49/6 61/11

contrasted [1] 25/23

control [2] 6/21 6/24

controversy [2] 16/24 16/25

conversion [8] 36/16 36/23 37/8 37/9 37/12
58/15 65/24 66/5

convince [1] 46/16

Cooper [2] 19/13 56/19

copies [1] 18/18

copy [8] 7/20 7/21 7/23 20/7 20/15 36/5
47/22 67/2

Corp [1] 17/3

corporate [2] 25/19 25/19

correct [12] 4/19 14/23 15/4 50/9 53/16
67/24 69/3 71/4 73/13 74/4 74/5 77/9
correcting [1] 71/19

could [28] 15/11 15/15 17/17 17/20 25/21
28/12 29/13 29/15 36/13 36/24 37/1 37/6

DANIEL [1] 1/15

dare [1] 45/18

date [6] 18/4 34/15 34/16 35/19 50/9 54/17

dated [1] 7/25

dates [2] 54/19 54/20

dawned [1] 44/13

day [6] 1/17 17/13 49/22 75/8 75/17 75/18

days [19] 50/3 50/24 51/4 52/6 52/8 52/9
§2/18 52/21 53/2 57/17 57/18 64/11 64/16
64/20 72/2 72/6 72/12 74/18 75/3

deal [1] 52/16

death [1] 33/13

Debra [2] 77/4 77/14

debt [1] 23/20

debtor [14] 17/6 23/11 27/6 29/7 29/24 29/24
30/1 30/9 36/8 36/12 45/1 48/5 48/7 65/23

debtor's [6] 27/14 29/2 34/21 42/23 61/10
63/20

decide [2] 25/2 71/10

decided [3] 28/17 36/2 65/25

decides [1] 43/4

decision [2] 16/13 28/16

declaratory [2] 69/25 70/23

declare [2] 43/19 70/19

deemed [1] 53/22

defense [3] 46/13 46/15 54/5

defenses [1] 52/24

definite [1] 16/24

delay [1] 68/1

deliver [1] 36/8

delivered [2] 26/4 29/3

denial [2] 52/18 52/22

denied [3] 50/8 50/12 67/12

deny [1] 55/23

denying [2] 66/21 72/21

department [14] 3/8 3/19 4/4 4/7 4/15 10/16
12/6 12/10 13/8 13/10 14/6 15/20 67/12 69/6

dependents [1] 14/8

deposit [3] 38/8 38/9 61/6

 

 

 

 

 
 

pase: 1:20-Cv-Q6006 Docume

dares do/PAadasesya 45K GMP AS /548g C
48/21 49/1 50/15 51/9 51/14 51/19 52/17

 

describe [2] 21/7 39/1

description [1] 39/3

despite [1] 27/11

determination [3] 43/21 68/13 69/5
determinative [1] 71/14

determine [4] 16/15 35/18 41/23 73/3

determined [2] 68/20 71/3

determines [2] 9/21 57/10

determining [1] 7/2

dicta [1] 47/13

did [23] 3/5 5/15 7/23 11/1 17/19 27/12
31/23 34/19 39/16 43/10 48/13 48/25 49/1
50/2 54/15 54/16 55/18 57/6 60/15 62/25
64/11 69/11 75/14

didn't [30] 5/13 8/7 9/23 10/22 13/22 24/13
44/12 44/21 45/25 46/1 46/2 46/4 46/20
46/21 47/13 47/14 47/19 54/18 55/2 55/8
55/14 55/15 56/7 57/7 57/20 61/1 62/9 62/10
65/17 68/15

die [1] 39/14

difference [2] 34/14 39/8

different [10] 30/6 38/7 38/12 38/14 39/9
45/13 46/3 49/24 59/2 64/8

dime (2] 33/12 33/14

direct [5] 21/18 27/13 34/20 42/23 64/3

directed [1] 20/4

directing [3] 34/22 43/2 72/22

directly [1] 43/13

disagree [5] 53/15 54/4 72/7 72/14 72/15
disagreed [1] 26/15

disavowed [1] 60/9

discover [1] 45/8

discovered [2] 24/18 36/9

discuss [2] 16/20 18/9

discussing [1] 63/22

discussion [1] 42/2

dismissed [2] 7/12 9/19

disperse [1] 55/25

disposes [1] 16/22

disposition [2] 6/20 6/21

dispositive [2] 44/9 64/25

disrespectful [1] 56/16

dissolution [1] 25/24

distributed [1] 72/25

distribution [2] 6/20 15/16

District [11] 16/12 26/7 26/9 26/12 28/2
30/21 33/22 36/20 43/6 44/6 64/18

Division [2] 28/2 36/20

divorce [1] 14/22

do [48] 3/23 9/14 11/22 12/10 16/1 20/7 20/9
20/12 20/16 21/21 25/21 26/6 28/7 28/12
32/16 32/21 33/3 33/5 33/7 33/24 34/18
35/18 35/22 39/23 44/1 46/20 46/21 47/19
50/13 51/5 55/8 55/11 56/3 59/23 60/4 61/1
61/23 62/20 63/14 64/24 65/1 65/20 66/8
67/1 67/3 69/17 71/20 77/4

document [8] 9/5 10/25 12/3 12/17 23/1
55/12 55/13 56/23

documentation [2] 37/15 58/24

does [13] 3/17 10/12 10/14 12/1 15/9 24/10
33/14 40/10 42/22 43/7 50/22 53/19 64/2

doesn't [16] 8/3 9/17 21/14 30/22 31/2 38/1
38/2 40/15 42/3 42/19 44/1 44/2 45/22 59/23
60/12 63/6

dog [1] 51/16

doing [9] 9/8 17/8 31/2 34/22 35/3 43/25
53/10 72/20 77/5

dollar [1] 47/2

dollars [1] 39/2

don't [41] 3/23 5/4 6/7 6/25 7/16 9/6 9/20
14/15 20/12 20/16 21/7 22/9 34/8 35/24 36/3

 

52/23 54/11 55/6 56/9 58/25 59/12 61/13
62/2 62/17 64/6 68/5

done [3] 31/6 31/21 66/3

double [1] 76/5

double-check [1] 76/5

down [4] 42/17 73/13 74/10 74/11

due [10] 4/8 4/11 11/9 11/19 31/11 31/14
44/19 46/20 69/7 70/16

during [3] 50/6 52/8 53/17

duty [1] 43/16

E

Ba sawAagelD #:242
Evans [1] 7/22

even [8] 6/15 6/25 8/9 9/17 43/15 49/19
52/11 54/18

event [1] 23/5

every [4] 21/18 46/12 55/11 58/22
everybody [1] 28/7

everything [1] 34/5

exact [1] 59/24

exactly [5] 42/9 43/24 60/3 61/22 62/1
example [1] 44/18

exchange [2] 28/19 60/20

exchanges [3] 28/10 34/5 40/2

 

each [2] 11/21 48/1

earlier [1] 51/4

early [1] 38/17

easiest [2] 38/25 76/7

East [1] 2/8

effect [7] 8/20 10/4 10/6 12/21 17/20 43/12
44/17

effectively [2] 31/7 33/18

effectuate [1] 41/23

either [6] 4/14 5/22 7/12 15/11 15/14 16/23
elements [1] 11/21

elequently [1] 60/16

eliminate [1] 63/4

eloquent [1] 45/17

eloquently [1] 51/8

else [13] 14/13 29/25 31/16 34/5 44/25 45/22
48/17 55/1 62/22 67/19 68/6 68/9 71/6
embezzled [1] 37/19

embezzlement [7] 36/16 36/23 37/8 37/9
37/13 65/24 66/6

emphasis [1] 44/14

employee [1] 32/14

employer [2] 12/24 12/25

employment [4] 13/11 26/17 30/11 30/25
end [5] 32/10 34/9 42/19 55/20 76/3

ended [3] 7/4 7/5 8/17

enforce [5] 9/4 11/19 28/13 46/12 69/7
enforceable [1] 49/22

enforced [1] 44/4

enforcement [7] 10/18 14/7 14/22 27/11
28/14 68/2 70/15

enhance [1] 29/6

ENRICO [1] 2/3

enter [5] 4/25 30/2 43/10 47/13 64/11
entered [8} 20/3 20/22 49/25 52/7 63/1 63/25
64/9 64/23

entering [1] 43/4

enthusiasm [1] 53/11

entire [2] 16/24 71/3

entirely [1] 64/17

entities [1] 28/10

entitled [9] 1/14 4/24 8/18 25/14 33/12 33/14
46/7 46/8 57/19

entry [1] 72/2

equate [1] 47/17

equitable [1] 29/10

equivalent [1] 53/23

errors [1] 65/11

ERVIN [15] 1/7 1/10 3/1 3/2 4/18 7/4 8/18
8/21 11/5 13/17 15/18 15/24 16/7 22/21 37/5
Ervin's [3] 9/15 17/11 17/23

escrow [1] 67/16

ESQ [4] 2/3 2/3 2/13 2/14

essential [1] 26/20

essentially [1] 11/3

establish [2] 11/22 11/23

established [1] 14/4

esteemed [1] 46/9

estimation [1] 35/24

 

exclusive [2] 30/21 42/15

excuse [5] 9/2 17/11 29/20 57/24 61/12
execute [1] 52/10

executed [1] 19/18

Execution [1] 27/10

executive [6] 27/7 32/18 33/11 35/7 39/5 61/4
exempt [16] 23/24 23/25 24/3 24/20 40/10
41/13 41/21 42/10 44/3 47/16 49/13 60/1
60/9 61/16 62/15 66/19

exemption [10] 23/25 24/6 40/15 41/15 42/10
44/2 49/10 60/1 61/18 66/18

exemptions [2] 40/9 66/13

exempts [1] 40/12

exercise [4] 16/19 23/9 32/14 34/16
exercises [1] 33/11

exhibit [3] 19/7 19/9 56/19

existing [1] 6/1

exists [1] 9/11

expand [2] 25/4 42/3

expect [1] 61/23

explain [1] 9/18

explanation [1] 23/10

explicitly [1] 24/11

expunge [1] 43/17

extending [1] 50/19

extent [3] 5/3 28/11 48/23

extinguish [1] 5/1

 

F

 

face [1] 40/18
fact [24] 7/13 8/4 8/12 8/15 11/6 11/25 16/7
16/15 17/13 17/22 18/12 40/12 41/24 46/11
49/24 53/8 53/22 56/9 57/3 62/9 62/10 62/11
62/13 65/8
facts [3] 51/19 65/10 65/11
failure [1} 26/15
fair [1] 69/12
faith [1] 53/14
falls [4] 65/20 65/21 66/8 66/17
Families [1] 14/11
Family [3] 3/8 15/21 67/13
fancy [1] 36/14
far [1] 49/14
[fault [2] 48/11 48/11
favor [1] 25/3
faxed [2] 7/19 8/25
feet [1] 58/2
few [2] 16/20 63/22
Fifth [1] 28/2
file [7] 18/15 52/21 57/5 58/14 72/2 72/12
74/16
filed [11] 6/25 7/9 15/20 15/24 22/15 50/24
52/5 64/13 64/16 64/19 68/16
files [1] 56/1
filing (3] 8/13 9/12 50/20
final [21] 16/21 16/22 17/4 49/22 50/1 52/6
52/12 57/20 58/1 58/3 63/23 64/1 64/20 68/3
TVA 71/9 71/22 71/25 72/11 72/19 73/5
finality [1] 16/17
finally [4] 53/1 53/6 55/19 55/20

 

 

 
 

fase: 1:20-cv-06006 Docume

BoB EINE MALY SLE) BY SIP BLAS c

 

Financial [3] 22/23 49/4 67/7

find [8] 20/18 24/7 24/13 24/19 41/17 43/11
45/8 62/19

finding [1] 62/23

findings [1] 75/22

finds [2] 43/9 62/25

fine [5] 74/19 75/7 75/24 76/9 76/12

firm [5] 5/8 56/20 65/7 67/10 67/17

first [18] 10/9 14/3 16/6 17/10 17/17 20/4
28/2 36/19 44/9 44/12 49/18 52/16 54/25
56/6 63/17 68/21 68/24 73/20

five [2] 34/3 44/12

flies [1] 40/18

flippant [1] 56/10

floor [1] 73/20

follow [3] 37/2 37/14 68/24

follow-up [1] 68/24

force [5] 8/19 10/4 10/5 44/17 65/18
foreclosed [1] 17/8

foregoing [2] 77/8 77/9

forever [1] 70/4

Forget [1] 49/23

form [7] 38/25 51/15 53/7 56/14 59/4 65/4
65/5

forth [3] 27/17 38/21 41/9

forward [2] 41/19 52/10

found [5] 48/1 49/11 49/12 55/3 57/5
four [3] 4/2 25/15 46/19

fourth [3] 26/9 26/12 52/25

frankly [2] 6/12 71/6

Friday [3] 75/25 76/6 76/10

front [3] 41/2 56/20 71/8

frustrate [1] 26/17

frustrated [1] 53/10

frustrating [1] 51/13

full [4] 8/19 10/3 10/5 26/23

fully [3] 3/3 15/25 37/23

fund [1] 31/16

funds [15] 5/7 16/16 20/4 23/1 30/9 30/10
33/18 50/25 55/11 55/13 55/14 55/25 64/4
67/4 72/22

further [4] 16/2 19/4 35/9 65/1

G

grab [12] 30/22 30/23 32/9 42/12 42/16
47/15 52/13 60/19 61/19 62/13 62/15 75/10
grabbed [1] 58/17

grabbing [2] 25/18 61/15

granted [8] 52/8 63/10 68/11 69/15 73/12
73/22 74/3 T4l7

granting [1] 15/19

greater [1] 8/5

Group [1] 67/7

guess [3] 48/2 73/8 73/9

guise [2] 25/8 42/6
H

Sy EVES Page ID #:243
historical [1] 24/
history [1] 28/7

hit [1] 46/22

HOB1 [1] 172

Hoffmann [2] 16/11 21/1

hold [4] 39/9 39/10 63/24 70/4

holder [2] 58/20 65/25

holding [11] 17/3 41/7 45/21 46/5 46/7 48/18
49/7 49/8 55/17 64/7 67/17

Honor [13] 12/20 13/15 14/16 22/15 27/8
28/5 45/12 54/14 54/17 56/5 67/1 68/8 75/11
HONORABLE [1] 1/14

hope [2] 18/3 55/19

horse [2] 45/5 58/4

 

had [24] 1/13 8/8 9/19 17/12 19/11 20/22
29/15 29/23 48/2 49/17 50/4 50/5 51/6 54/14
56/23 57/6 64/5 64/8 64/22 66/4 68/20 69/6
70/3 72/1

half [Z] 40/22 46/18
halfway [1] 41/11

handed [1] 12/17

hour [1] 40/22

how [13] 6/8 38/6 38/12 45/17 46/9 47/1
48/24 49/23 59/2 62/2 64/6 74/15 74/19
However [1] 30/18

hypothetically [2]_47/25 48/10
I

 

hands [3] 26/1 87/23 57/25

handwriting [1] 53/25

handy [1] 20/10

happened [3] 14/17 51/4 60/15
happening [1] 30/14

happens [1] 48/21

hard [1] 47/11

has [55] 6/24 7/24 8/8 9/23 10/1 11/18 12/6
12/17 15/20 15/25 16/8 17/7 21/11 22/14
29/24 30/8 31/6 31/10 31/21 33/8 35/13
35/14 35/15 35/16 36/7 37/13 39/25 40/7
40/22 43/12 44/4 44/16 44/16 45/5 45/9
45/10 45/14 46/12 47/3 47/23 49/23 50/16
51/23 54/23 55/1 56/10 57/11 60/2 61/19
62/21 63/3 63/20 67/11 69/23 71/3

hasn't [4] 8/17 47/7 47/9 51/17

have [134]

having [1] 47/11

he [74] 3/25 9/1 19/15 31/4 31/12 32/18
33/12 35/16 36/12 36/24 36/25 37/1 37/2
37/2 37/13 39/9 39/10 39/12 39/13 40/22
40/25 44/14 44/17 45/17 45/19 46/10 46/12
46/15 47/10 47/22 47/23 48/2 48/3 48/9
48/10 48/13 48/13 49/23 50/2 50/2 50/4

 

gave [1] 36/5

geez [3] 21/9 60/18 62/7

generally [2] 13/22 16/22

gentleman [1] 33/11

gentlemen [1] 55/17

get [27] 3/5 30/4 35/9 35/10 35/25 38/9 39/21
42/16 44/12 51/2 52/15 52/17 52/23 56/4
57/19 57/20 59/11 59/12 59/13 59/13 59/14
§9/22 60/24 62/10 62/18 68/1 69/20

getting [1] 13/18

give [20] 4/15 24/16 27/13 30/22 34/19 35/20
38/16 38/19 39/8 39/21 41/25 44/24 44/25
58/12 58/20 62/8 70/24 72/5 73/1 73/1

given [3] 69/10 70/2 77/7

gives [2] 10/16 32/14

gloss [1] 51/18

go [17] 12/25 21/19 22/11 27/25 28/17 38/7
45/7 52/10 52/12 52/19 52/23 54/11 58/19
59/22 60/25 66/23 71/17

goes [12] 16/19 23/8 24/9 24/14 25/6 25/7
42/4 42/5 43/15 58/10 63/24 73/12

going [18] 27/25 34/6 34/6 35/10 35/22 38/1
38/17 49/14 50/7 52/13 53/12 58/4 60/19
71/10 72/4 73/9 74/8 76/4

jgone [1] 48/4

Gonzalez [1] 27/24

good [2] 53/14 69/16

 

50/12 50/13 50/25 51/8 51/18 52/1 52/3 52/4
§2/5 52/15 53/2 53/3 53/10 53/10 54/23 55/1
55/2 55/2 56/10 56/22 59/25 60/11 61/20
61/20 63/21 66/1 66/2 66/4 70/13 71/15
71/21 72/1 72/5

Health [3] 3/8 15/21 67/12

heard [2] 46/19 47/6

hearing [5] 1/13 3/4 53/18 73/4 75/8

held [9] 15/18 27/10 36/11 65/20 65/22 66/25
67/10 67/16 72/22

help [1] 12/16

helpful [1] 47/20

hence [1] 15/7

her [3] 8/22 9/16 67/23

here [15] 7/11 8/5 19/6 20/17 22/10 31/2
38/20 41/20 42/14 42/16 45/1 45/16 47/8
49/7 72/20

hereby [1] 77/4

herein [1] 19/14

HFS [3] 7/24 8/1 9/3

him [22] 13/6 13/7 13/9 23/14 32/14 32/16
33/6 34/14 37/14 37/18 37/18 44/14 45/25
46/1 46/2 47/12 48/12 53/15 55/14 59/19
59/22 72/5

his [23] 23/11 27/7 33/6 33/12 33/13 34/23
35/4 35/18 37/19 43/3 46/2 46/18 47/18
47/21 48/12 48/25 49/14 49/19 51/11 51/11

 

I'm [4] 44/24 49/2 71/18 76/7

idea [1] 18/3

IDES [2] 13/12 13/15

ignore [5] 62/9 62/10 62/11 62/13 62/15

IL [10] 2/2 2/8 2/13 23/6 25/12 25/16 26/10
28/1 36/17 77/14

ILCS [4] 10/15 14/2 22/18 56/22

ILLINOIS [24] 1/1 1/4 1/16 3/8 3/14 3/23
10/15 12/22 13/8 13/10 13/21 14/6 15/12
15/20 16/13 19/16 21/14 24/3 28/8 28/15
42/20 67/12 77/1 77/6

immediately [1] 59/1

impact [2] 30/3 70/25

implicit [1] 24/21

important [1] 27/23

importantly [2} 7/7 9/9

impressed [1] 50/17

inadequate [2] 6/2 6/9

Inc [2] 25/16 26/10

inception [1] 43/12

included [1] 62/12

income [1] 7/25

inconsequential [1] 49/16

incorrect [1] 14/25

incredibly [1] 45/3

indented [1] 36/5

independent [1] 33/10

indicate [2] 19/4 32/8

indicated [4] 4/7 68/19 72/9 73/11
indicates [2] 15/2 43/9

individual [3] 3/16 3/17 23/20

individuals [3] 11/11 17/25 17/25
information [1] 65/6

initial [2] 50/14 52/19

initially [1] 65/13

Inland [1] 17/1

instances [1] 40/14

Instead [1] 44/17

institute [1] 14/5

instructive [1] 28/4

insulting [1] 56/16

insurance [43] 13/18 18/1 22/19 22/25 27/2
31/4 31/8 31/12 34/12 34/23 35/2 35/4 35/6
35/12 36/21 37/12 37/21 38/13 38/19 39/12
40/6 40/10 40/17 41/13 43/3 45/13 46/4 49/2
49/4 §2/14 55/16 58/18 59/7 59/10 59/11
65/18 66/3 66/6 66/14 66/16 66/18 67/8 67/9
insure [1] 37/23

intended [1] 48/4

jinterest [7] 4/13 6/1 7/15 9/17 11/10 11/13

59/9

 

 

 
 

fase: 1:20-cv-06006 Docume eos 4986766]ed: 10/08/20 Page

 

interested [1] 70/9

interesting [3] 26/22 63/15 65/16
interpretation [2] 24/23 24/25
interrelationship [2] 24/5 41/15
interrupt [1] 29/17

intervene [32] 3/7 3/19 4/4 4/5 4/16 5/14
5/20 7/1 7/6 7/7 FAT 9/11 9/21 9/22 10/11
10/12 10/13 10/14 10/17 10/21 10/22 10/25
11/14 13/25 15/19 68/12 68/20 69/4 69/16
73/10 73/23 74/3

intervened [1] 74/13

intervention [5] 7/23 11/16 69/18 73/12
75/12

investment [1] 59/8

invite [1] 16/2

invoke [1] 39/20

involved [1] 5/16

involving [1] 28/5

is [235]

isn't [5] 8/15 22/3 29/18 32/20 34/13
issue [19] 3/21 5/15 5/19 12/12 14/16 16/8
18/8 34/15 35/20 48/24 48/24 49/10 49/19
56/2 56/25 65/2 65/7 65/12 73/6

issued [3] 55/4 65/6 65/7

issues [4] 63/15 73/14 73/18 73/21
issuing [1] 39/6

it [212]

it's [75] 3/21 3/25 4/6 4/17 5/12 7/14 7725
10/23 12/7 12/9 13/9 14/1 14/15 15/8 18/25
19/2 19/2 19/7 19/21 21/9 21/17 23/24 30/11
30/11 30/12 30/15 30/21 30/24 30/25 32/8
32/23 33/16 37/17 38/3 38/10 38/10 38/14
38/21 39/1 41/7 42/10 42/16 43/11 45/21
46/14 46/17 47/16 48/4 49/9 49/20 49/22
51/13 51/14 51/15 52/12 53/24 54/1 54/2
54/19 55/5 58/1 58/3 59/25 61/18 62/12
62/14 62/23 64/17 65/1 65/16 65/22 66/12
68/5 70/18 71/22

Itasca [10] 23/5 24/4 28/16 29/13 30/19
32/11 32/25 60/3 60/7 62/11

its [6] 29/6 32/13 38/25 43/12 61/4 63/3
‘itself [1] 51/20

J

K

Biveoh BB 2 ABSA. 67/6 67/7
line [5] 19/3 19/12 19/13 53/19 56/21
lines [1] 44/21

 

keep [11] 34/9 47/11 48/23 50/19 53/6 58/7
58/8 58/8 61/1 73/10 74/8

keeps [2] 47/10 62/7

Kennedy [2] 25/14 25/15

kicked [1] 51/16

kind [2] 29/18 56/11

knew [2] 19/6 56/21

know [29] 3/22 5/12 9/6 13/4 13/5 13/20
14/15 19/24 20/17 21/20 21/25 22/1 22/9
32/3 36/3 39/19 40/24 45/11 45/15 51/10
53/4 53/7 56/7 62/2 64/6 68/3 68/15 72/12
75/18

knowingly [1] 59/16

knowledge [1] 50/17

known [2] 19/6 21/11

knows [2] 50/15 56/14

Kyle [2) 19/13 56/19
L

liquidate [1] 29/5
LISLE [1] 2/13
listened [1] 44/10
listening [1] 44/13
little [1] 47/4
LLP [1] 2/1

loan [4] 31/12 37/24 59/12 59/13
local [1] 6/13
located [1] 27/1
location [1] 19/3
logical [1] 33/25
long [2] 46/9 61/1

jlonger [2] 11/6 12/2

look [12] 7/20 8/7 8/8 14/2 25/14 28/4 28/6
28/20 47/23 52/1 61/7 66/23

looked [2] 6/12 18/15

ooking [7] 3/13 8/10 8/24 13/24 15/13 53/7
75/14

looks [2] 13/6 36/4

 

Labor [1] 25/16

lack [1] 23/9

Ladies [1] 73/13

laid [1] 69/14

LAKE [5] 1/4 2/12 7/9 77/6 77/14
language [8] 19/19 26/13 28/9 29/1 57/12
62/21 68/5 72/19

larceny [1] 37/10

large [1] 23/13

Larsen [21] 23/6 28/16 29/14 30/19 32/11
33/20 34/3 36/3 39/4 40/19 41/4 44/15 49/15
60/4 60/7 60/12 60/18 60/22 61/14 62/12
62/14

last [14] 6/18 26/23 40/22 47/8 49/12 51/2
§3/17 56/4 56/7 62/1 65/15 66/24 67/3 68/19
late [2] 52/3 53/3

later [6] 7/6 7/8 18/10 50/3 52/8 64/12

law [13] 2/7 11/20 12/22 21/12 27/10 47/7
50/17 51/21 51/24 65/11 67/10 67/17 72/9
lawful [1] 68/14

lawyer [2] 53/11 54/8

lead [1] 42/18

least [10] 5/11 19/18 46/19 51/3 55/20 62/2
65/7 71/4 71/23 73/25

 

JASICA [1] 1/15

job [3] 59/22 60/24 61/1

John [1] 50/9

JONATHAN [1] 2/3

Judge [91]

Judges [1] 73/20

judgment [77] 6/3 17/6 17/19 17/23 18/21
18/21 18/24 19/5 19/11 19/17 21/18 21/20
21/24 22/1 22/3 22/6 22/7 23/3 23/11 23/13
25/20 27/5 27/6 27/8 27/14 27/16 27/20
28/12 28/13 28/14 29/1 29/24 29/24 30/1
30/5 30/9 34/21 34/25 36/8 36/10 36/12
36/15 38/8 39/16 40/9 40/11 42/23 42/25
45/1 45/2 45/4 45/5 45/6 45/23 46/11 47/15
49/17 54/16 55/18 57/18 58/5 58/6 59/18
59/21 62/10 62/24 63/5 63/20 64/3 65/23
66/10 66/20 67/18 67/22 69/25 72/6 72/25
judgments [2] 24/19 26/19

judicial [2] 1/4 14/7

July [5] 75/1 75/2 75/5 75/6 75/16

July 17th [1] 75/16

July 7th [4] 75/1 75/2 75/5 75/6

June [4] 1/17 8/24 74/23 74/25
jurisdiction [1] 27/1

just [24] 3/5 3/13 3/25 4/5 6/16 13/5 19/23
21/10 23/3 29/9 32/19 33/9 38/24 48/13
59/15 61/25 62/3 62/17 62/20 64/25 68/1

 

leave [2] 69/10 74/3

left [3] 45/6 64/18 74/12

legal [7] 3/24 10/10 10/21 11/23 12/12 43/12
56/8

Legislature [12] 28/8 28/15 29/12 29/13 34/2
40/3 40/4 60/15 60/17 60/21 61/12 63/7

lengthy [1] 42/1

less [1] 47/4

let [6] 19/23 29/17 52/16 60/19 68/24 75/10

let's [2] 47/25 60/24

letting [1] 12/14

Levacari [1] 49/21

level [1] 55/21

liability [1] 14/8

liberal [1] 25/1

liberally [5] 24/16 26/13 41/8 42/11 42/12
License [1] 77/15

life [27] 22/22 33/15 34/12 35/4 35/12 37/23
38/12 40/5 40/6 40/6 40/10 40/17 43/3 46/3
52/11 58/18 59/7 59/10 59/11 65/18 66/3
66/6 66/14 66/16 66/18 67/8 67/9

lifting [1] 18/5

light [1] 51/9

like [20] 13/6 20/11 31/15 31/15 31/16 32/19
33/9 34/8 36/4 46/14 54/19 59/15 61/7 61/13
70/18 70/22 74/16 74/20 75/20 76/8

limiting [1] 70/5

 

flose [1] 48/7
loses [1] 48/10
lot [1] 72/9
lottery [1] 70/12

M

 

machine [1] 77/7

made [9] 15/7 34/13 42/17 46/24 46/25 55/2

59/25 60/6 71/16

mail [1] 52/14

maintain [2] 37/7 37/11

make [17] 3/12 4/8 7/2 7/23 16/2 16/3 17/16

48/14 49/3 51/9 54/18 55/3 56/12 57/7 60/25

62/18 76/12

makes [2] 48/12 67/22

man [4] 49/1 51/17 55/8 55/12

man’s (2] 45/22 45/24

manage [3] 43/22 59/20 61/10

management [5] 17/2 27/14 34/20 42/23

43/2

mandatory [1] 19/19

manifestly [1] 49/18

manner [2] 28/11 57/14

many [2] 49/23 54/14

March [8] 20/3 20/6 20/8 20/23 49/25 50/14

52/7 64/10

March 15th [5] 20/3 20/8 49/25 52/7 64/10

March 17 [1] 20/23

market [1] 58/13

marriage [3] 1/6 25/12 25/24

Martin [1] 26/10

materials [1] 30/13

math [1] 53/2

matter [12] 1/14 5/14 11/3 16/6 25/23 29/22

49/24 51/21 56/7 56/9 60/12 71/3

may [18] 6/1 6/2 7/25 13/4 14/4 14/24 16/4
17/16 17/20 19/8 20/12 24/2 25/10 29/6
31/12 42/8 43/18 71/2

May 17 [1] 7/25

May 19th [1] 17/20

me [44] 7/11 7/19 8/9 8/25 9/2 9/5 12/16
12/18 14/14 15/10 15/15 17/12 19/23 26/22
29/17 29/20 38/19 38/25 41/3 41/12 44/13
44/24 45/14 48/14 50/17 52/16 56/12 56/16
57/24 58/12 58/20 61/12 65/2 65/12 68/24
70/18 70/20 70/23 71/16 74/1 74/10 74/11
75/10 75/17

mean [6] 12/1 29/19 51/9 56/9 69/22 70/1
meaning [3] 39/2 41/18 42/15

means [2] 25/4 77/6

meant [1] 25/2

 

 

 
 

(ese: 1:20-cv-06006 Documer

hd39 4343 G44 led: 10/08/20 Page
Mutual [2] 22/22 67/8

 

mechanism [2] 22/5 24/1

Medina [2] 23/12 32/23

membership [14] 23/12 23/14 23/17 23/19
24/13 28/18 32/24 33/2 33/4 33/6 41/20
41/24 46/3 60/20

memberships [3] 28/9 34/4 40/2
method [1] 29/4

middle [1] 14/2

millions [1] 46/14

mind [1] 23/4

mindful [1] 40/3

tmine [1] 57/6

my [64] 4/17 4/20 5/6 6/8 7/18 7/24 8/25 15/6
18/11 18/15 18/18 18/19 18/22 18/23 19/7
19/8 21/6 22/21 23/4 31/2 31/7 31/10 31/17
32/19 33/13 33/14 33/19 34/12 34/22 35/1
35/7 35/14 35/16 35/24 36/21 37/5 37/7

37/10 38/4 38/15 38/18 39/11 43/1 43/2

43/22 43/23 45/18 46/9 53/23 56/18 56/19
58/12 58/12 58/13 58/20 60/11 63/14 63/16
69/9 70/8 71/4 72/10 75/10 77/9

myself {1]_ 34/9

 

N

 

MIRABELLI [7] 2/1 2/3 44/7 53/21 59/25

60/11 67/1

misdirect [1] 53/4

misses [1] 60/11

mistake [1] 71/16

modify [2] 22/14 47/18

Monarch [3] 22/22 67/6 67/8

Monday [2] 9/1 76/4

money [55] 6/6 6/6 6/23 8/22 13/10 15/16
17/16 17/18 25/18 30/4 31/3 32/19 33/15
35/20 36/14 37/14 37/18 38/16 38/19 38/24
39/1 39/19 39/21 41/25 42/13 44/24 44/25
47/14 47/16 47/24 48/9 48/17 48/20 48/21
49/7 49/9 49/12 55/17 57/19 57/20 57/24
58/1 58/12 58/13 58/20 58/25 59/14 62/8
62/16 69/2 69/23 70/3 70/6 70/10 72/11

monies [11] 4/8 4/10 11/8 18/5 30/1 66/24
67/14 67/15 69/5 70/13 70/16

month [1] 21/19

monthly [1] 38/2

months [1] 38/11

more [13] 7/6 9/9 12/15 29/5 39/24 47/20
48/16 49/1 52/2 56/14 64/16 64/19 72/5

most [7] 26/22 26/25 39/3 47/6 55/24 61/2
65/5

motion [55] 3/5 5/13 6/12 6/15 7/1 9/12 9/25
13/20 15/22 15/23 16/1 16/9 18/11 18/18
18/23 20/22 21/5 21/8 22/14 24/5 49/19 50/4
50/7 50/8 50/11 50/13 50/22 50/23 50/23
51/6 52/4 52/7 52/17 52/18 52/20 52/22 53/9
53/12 55/24 56/4 56/24 63/9 63/18 64/13
64/15 64/19 64/25 65/9 65/14 66/22 67/11
71/24 72/21 73/10 76/13

motions [5] 3/3 49/24 50/19 50/20 50/21

Mr [29] 3/24 4/20 5/10 10/22 12/3 12/17
13/17 15/24 20/14 21/5 21/8 49/11 50/10
53/7 53/9 53/13 53/16 53/16 54/5 56/3 67/1
67/6 68/7 68/23 70/11 71/18 71/21 71/25
73/1

Mr. [4] 44/7 49/4 59/25 60/11

Mr. Lincoln [1] 49/4

Mr. Mirabelli (3] 44/7 59/25 60/11

MS [36] 3/13 4/2 4/3 7/4 7/21 9/6 10/9 12/8
12/14 12/19 12/24 13/6 13/12 13/15 13/17
14/1 14/15 14/23 15/4 68/11 69/3 69/15 70/5
70/8 73/14 73/16 73/17 74/14 74/21 75/6
TS5A2 75/19 75/25 76/3 76/9 76/19

Ms. [12] 3/11 3/12 4/18 7/3 7/22 8/18 8/21
9/15 11/5 15/18 16/7 68/9

Ms. Ervin [6] 4/18 8/18 8/21 11/5 15/18 16/7
Ms. Ervin's [1] 9/15

Ms, Evans [1] 7/22

Ms. or [1] 7/3

Ms. Salzwedel [1] 3/12

Ms. Stalter [2] 3/11 68/9

much [7] 12/15 44/14 47/1 47/20 54/1 74/15
74/19

Mundelein [1] 2/8

must [9] 10/5 24/1 24/19 31/4 41/23 42/11

name [3] 53/20 53/22 53/24

nature [1] 29/2

near [1] 36/6

necessarily [1] 12/1

necessary [3] 54/8 57/11 68/5

need [10] 22/1 38/22 59/3 62/5 62/8 62/16

66/23 67/19 68/6 68/10

needed [1] 24/20

needs [1] 59/4

Needy [1] 14/11

neither [1] 24/24

net [2] 66/15 66/18

never [6] 3/22 15/8 39/13 45/19 62/22 63/1

new [6] 25/9 28/4 42/7 57/3 65/8 65/11

nicest [1] 45/16

NINETEENTH [1] 1/4

no [47] 5/23 6/13 8/5 9/9 9/10 11/6 12/2 18/5
18/16 18/24 21/4 21/4 21/7 22/5 22/18 22/23
26/5 28/24 31/14 33/2 33/2 33/4 33/5 33/7
34/17 39/11 39/17 39/22 39/22 40/20 41/6
41/10 43/12 44/16 49/17 53/19 55/12 57/5
58/5 58/14 61/22 64/5 68/1 68/8 68/16 69/15
THAS

nobody [2] 45/14 52/13

non [5] 24/20 34/11 60/9 65/3 73/20

None [4] 18/20 19/20 37/19 68/18

normally [2] 71/18 73/12

North [3] 1/15 2/2 2/12

Northeastern [2] 16/11 36/18

not [125]

notarized [1] 59/4

note [3] 41/5 64/24 65/2

noted [3] 54/6 54/18 63/21

notes [2] 16/18 77/10

noteworthy [1) 66/12

nothing [7] 8/18 22/7 24/7 41/17 49/6 55/1
56/10

notice [10] 4/24 5/2 8/1 8/14 12/9 12/12
12/19 12/22 56/1 70/1

notion [1] 41/14

now [34] 3/1 5/11 7/1 7/5 7/13 7/18 8/2 9/3
9/7 18/11 19/22 21/1 22/16 23/8 25/11 27/23
33/3 33/5 33/7 34/6 34/6 35/19 45/3 47/20
50/12 52/24 54/23 54/24 54/25 58/21 67/25
70/3 72/24 74/9

nowhere [1] 54/20

number [3] 5/21 57/16 57/17

numbers [2] 54/16 54/25

obtigklZBIRIGEMS #:245
occasion [2] 39/25 68/19

occurred [1] 37/20

occurs [1] 16/16

office [4] 2/12 4/21 7/9 10/17

officer [2] 6/22 25/19

oh [5] 13/12 15/4 21/9 29/14 60/24

okay [12] 13/19 19/24 20/1 32/8 40/24 41/4
50/6 61/23 75/17 76/11 76/12 76/17
omission [1] 54/9

omissions [2] 25/10 42/8

once [4] 12/11 18/6 53/24 73/11

one [23] 5/21 6/18 7/13 8/6 11/21 14/21
14/22 16/18 16/22 18/11 24/13 39/24 46/23
50/22 55/2 55/5 55/22 57/16 67/22 68/15
68/23 69/18 74/24

only [12] 8/3 10/3 22/13 28/22 40/12 44/15
46/23 57/6 67/21 67/22 69/12 73/19

op [1] 76/4

opinion [2] 53/23 63/16

opportunity [1] 73/2

opposed [1] 68/4

opposing [3] 8/8 46/9 54/15

option [1] 75/25

orally [1] 60/17

order [95]

ordered [6] 15/17 17/14 25/25 47/6 49/13
55/10

ordering [2] 49/2 49/5

orders [14] 16/21 26/16 26/19 30/3 43/17
50/1 50/1 63/22 63/23 64/11 69/17 72/3 72/6
72/24

original [3] 18/14 18/18 57/6

other [25] 3/14 4/5 6/4 6/10 15/22 21/7 22/7
23/23 28/10 29/8 36/8 40/2 40/14 47/22 53/3
54/7 55/7 56/2 60/8 64/6 68/12 68/15 70/13
73/19 75/20

others [1] 40/13

otherwise [1] 57/15

our [16] 5/8 10/11 10/16 10/20 10/21 48/11
49/8 53/22 53/23 53/24 62/18 68/11 69/15
70/9 74/22 76/3

out [22] 6/6 6/16 7/11 19/17 26/8 38/7 43/10
51/16 52/1 52/12 56/18 58/21 59/12 59/13
59/22 60/18 60/21 60/25 61/3 61/12 62/3
69/14

outside [5] 8/24 31/7 31/8 35/4 72/6

over [32] 5/8 7/13 8/13 8/15 15/17 17/11
17/15 17/18 18/6 23/3 25/6 34/24 42/5 43/7
43/20 44/11 44/11 45/5 47/2 47/5 47/14 48/9
48/20 49/14 51/15 51/18 54/15 55/18 60/3
64/22 67/5 69/24

overly [2] 29/18 35/25

override [1] 29/21

overriding [1] 51/22

overruled [3] 32/1 44/16 60/13

owe [1] 48/17

owed [4] 6/5 11/4 30/1 69/5

owing [1] 119

own [3]_ 48/12 63/3 63/14

 

P

 

O

page [5] 16/18 36/4 36/6 41/11 42/1
paid [4] 33/16 37/23 38/4 51/17

 

obedience [1] 27/12

objecting [5] 4/18 5/9 7/22 7/23 69/13
objection [3] 5/5 31/23 32/1

objects [1] 8/9

obligation [3] 31/16 39/11 63/3
obligations [1] 35/16

obtain [3] 21/19 36/14 37/24
obtained [1] 15/1

obtaining [1] 25/18

 

 

panel [1] 26/12

papers [1] 54/7

paragraph [6] 4/2 14/3 26/23 28/20 28/21
41/12

parallel [1] 16/12

Park [1] 2/8

part [6] 25/22 32/3 32/5 36/10 37/25 65/22
participate [1] 70/2

particular [4] 13/22 13/23 43/11 44/3

 

 

 

 
 

frase: 1:20-cv-06006 Docume

wersl[1B @47led: 10/08/20 Page
PPC [1] 12/13

 

parties [8] 4/14 4/25 6/1 11/24 16/23 30/4
35/6 64/4

party [9] 17/6 22/20 23/2 23/23 29/8 30/2
33/20 37/4 65/23

passionate [1] 35/25

path [3] 12/12 12/13 28/17

pay [8] 31/10 34/14 37/22 38/1 48/5 48/6
49/1 51/24

paying [1] 48/13

payment [9] 11/19 12/11 12/13 28/13 30/24
32/15 32/15 49/3 69/7

payments [1] 31/14

peace [1] 70/4

penalty [1] 38/18

pendency [2] 50/6 64/12

pending [3] 15/23 20/22 50/24

Penn [3] 22/22 67/6 67/8

penny [1) 46/15

pension [1] 31/16

people [1] 51/24

perceive [2] 25/10 42/8

perfect [3] 24/5 41/15 60/6

perhaps [5] 44/11 45/11 45/11 52/21 67/25

period [1] 54/10

permission [1] 5/18

permit [2] 40/1 63/7

permitted [2] 11/20 32/9

permitting [1] 63/6

person [3] 36/7 39/18 47/23

pertaining [1] 71/23

petition [23] 3/7 3/9 3/10 4/8 4/19 7/1 10/11
10/13 10/13 10/21 10/23 11/2 13/20 15/19
68/11 68/12 68/15 68/20 69/4 69/16 73/2
73/23 74/17

Petitioner [8] 1/8 2/5 3/15 11/11 17/5 17/7
19/14 71/5

Petitioner's [4] 19/5 21/25 37/5 37/6

phonetic [1] 49/21

Pick [3] 25/12 25/23 28/23

pills [1] 52/3

placed [1] 26/1

Plaintiff [2] 24/10 64/2

pleading [3] 21/9 21/13 54/6

pleadings [2] 9/25 54/21

PM [2] 1/17 76/21

PNC [6] 16/10 20/25 57/18 57/22 63/21 72/8

point [11] 4/6 6/16 24/10 27/17 41/6 41/10
44/9 48/16 49/11 64/23 67/14

pointed [2] 7/10 56/18

pointing [1] 57/25

policies [9] 22/20 34/23 40/11 40/13 55/15
65/19 66/14 66/16 66/19

policy [34] 31/5 31/6 31/7 31/13 33/16 34/13
35/13 36/22 37/12 37/15 37/17 38/13 38/22
38/23 39/12 39/20 40/6 40/17 41/13 43/3
44/3 45/25 47/3 47/23 47/25 48/10 51/22
58/19 58/20 59/15 62/4 62/7 65/25 66/2
portion (3] 16/25 33/25 73/25

position [11] 8/16 17/5 18/23 18/24 19/24
20/25 29/18 29/19 43/1 43/23 64/2
possible [1] 45/17

possibly [1] 6/8

post [4] 50/18 50/20 66/10 66/20

posts [1] 56/1

postulating [2] 30/7 31/19

pot [2] 70/6 70/10

potential [1] 15/10

pounding [2] 48/23 48/24

power [9] 24/20 39/23 40/5 42/3 42/20 43/10
44/1 60/2 61/19

powerful [1] 62/21

 

practical [1] 29/22

precisely [1] 48/16

premium [1] 49/3

premiums [3] 31/11 37/22 49/1

prepared [2] 3/4 53/20

preparing [2] 18/15 75/21

present [1] 11/22

presentment [1] 3/6

preserve [3] 9/25 11/2 21/22

preserved [2] 4/9 4/13

preserving [1] 6/11

presume [8] 9/23 10/1 22/8 23/22 30/10 34/2
57/7 66/17

presuming [1] 31/13

pretty [1] 53/25

previous [2] 19/9 21/2

previously [3] 19/14 28/22 69/11

price [1] 39/7

printout [1] 15/1

prior [4] 17/12 18/4 64/14 72/23
PRITIKIN [2] 2/1 67/10

private [1] 26/2

probably [2] 40/16 76/6

procedure [3] 19/16 21/15 38/21
proceeding [6] 11/25 12/7 17/4 28/12 64/1
66/11

proceedings [9] 1/13 4/10 16/21 26/15 63/23
66/20 70/15 76/21 77/8

proceeds [4] 25/21 30/12 36/15 36/22
process [2] 12/5 70/17

program [2] 11/7 14/10

property [6] 6/20 17/2 28/25 29/2 29/5 29/7
prospectively [1] 22/14

protected [3] 4/14 11/17 11/24
protecting [1] 11/12

provide [3] 3/23 12/4 24/1

provided [2] 3/24 67/4

providing [1] 27/11

provision [3] 22/23 24/11 25/9

provisions [6] 24/6 25/1 26/14 37/3 41/16
42/7

public [7] 3/14 10/15 13/21 29/4 51/22 62/4
62/7

pulled [2] 60/18 60/21

purchase [1] 38/7

purpose [2] 26/21 65/9

purposes (3) 3/18 8/12 22/8

pursuant [2] 26/3 30/9

put [12] 18/6 21/22 32/24 41/19 44/14 44/22
45/19 53/24 §7/23 57/25 64/2 72/18

puts [1] 74/22

putting [2] 27/17 38/24

Q

 

quash [1] 20/22

quashed [1] 19/10

question [4] 6/8 7/14 9/7 63/17
questioned [1] 3/22

quite [5] 6/12 23/8 23/10 43/1 71/6
quote [2] 36/6 44/22

uoted [1] 40/19
R

Keats 1G 22724: AIG 1/24 42/21
43/20 47/14 60/9 61/8

reached [1] 27/21

reaches [3] 25/7 42/5 43/7

reacted [3] 29/11 29/12 29/13

read [12] 3/9 3/9 15/25 32/7 40/21 42/11
42/14 45/12 60/8 63/13 63/13 64/6
readily [2] 29/3 48/19

reads [2] 25/9 42/7

real [2] 40/7 52/11

Really [1] 14/17

reason [4] 51/5 66/1 68/1 70/1
reasonable [1] 54/10

reasons [6] 51/8 55/5 55/23 64/22 66/21
76/15

rebutting [1] 61/20

receive [8] 17/24 24/2 31/3 31/11 33/15
34/10 39/14 72/11

receives [2] 3/16 70/13

receiving [3] 30/9 30/10 32/19

recent [1] 55/24

recipients [1] 14/9

recite [2] 71/22 76/13

recites [1] 4/23

recognizing [1] 11/4

reconsider [21] 15/24 18/12 50/4 50/7 50/14
51/6 52/4 52/17 52/19 52/22 55/24 56/25
63/19 64/13 64/15 64/25 65/9 66/22 67/11
71/24 72/21

reconsideration [1] 50/8

record [3] 53/8 56/13 76/15

records [1] 43/18

recover [2] 36/13 65/24

redeem [1] 39/7

reflect [2] 74/6 75/21

refuse [3] 38/16 58/21 58/23

refused [4] 23/15 23/18 23/18 66/4
regarding [1] 25/1

regular [6] 31/3 31/15 32/19 38/3 70/14
70/17

regularly [3] 30/13 31/18 33/15

rehear [1] 18/12

rejected [1] 44/5

rejects [1] 24/22

related [1] 73/21

relationship [6] 29/23 29/25 30/16 30/18
39/6 44/23

release [2] 9/24 55/14

released [4] 67/15 67/17 72/23 72/24
relevant [4] 3/14 11/7 12/7 14/16
relief [3] 5/3 68/25 70/23

remedy [2] 25/10 42/8

remitted [1] 20/5

repeat [1] 44/10

repeating [1] 34/9

reply [13] 10/7 16/1 18/16 18/23 19/8 21/6
21/6 56/19 61/23 74/20 75/4 75/5 75/6
REPORT [2] 1/13 77/8

reported [1] 77/6

Reporter [1] 77/5

representation [2] 5/25 6/9
represented [1] 19/14

request [3] 11/14 58/24 63/9

requested [1] 71/21

require [1] 69/11

 

raise [2] 5/15 52/24

raised [5] 16/8 46/12 52/25 56/25 65/13
raises [1] 21/8

raising [2] 5/19 8/11

rate [1] 59/9

rather [2] 21/17 23/12

RAYMOND [4] 1/10 2/7 11/12 22/21
re [3] 1/6 25/12 61/21

required [5] 10/24 12/25 20/19 58/6 68/18
requirement [2] 26/3 40/20

requires [4] 24/8 41/17 56/15 61/5
requiring [1] 24/12

research [1] 63/15

resign [3] 28/9 33/6 46/2

resignation [2] 23/19 24/12

resolution [1] 26/25

 

 

 

 

 
 

fRase: 1:20-cv-06006 Docume)

says [32] 9/5 9/6 14/3 19/1 19/3 24/23 25/

 

resolve [1] 25/3

resolved [1] 74/15

respect [10] 10/10 10/12 11/8 12/3 16/3
16/23 44/20 46/21 64/13 66/24
respectfully [5] 53/14 54/4 63/9 72/14 72/15
respond [3] 69/10 70/24 73/2

Respondent [4] 1/10 2/10 11/11 29/8

responds [1] 24/19

response [6] 3/10 10/7 16/1 65/13 68/16
74/16

responsibility [1] 19/21

restrict [2] 25/4 42/4

retirement [1] 31/16

retro [1] 22/11

retroactivity [1] 22/8

return [2] 18/16 59/9

reverse [1] 46/16

reversed [2] 26/5 28/24

revoked [1] 10/3

rewrite [1] 29/21

right [44] 3/20 4/15 5/10 5/14 5/15 5/17 5/21
5/23 5/24 9/20 9/22 10/1 10/17 10/23 11/23
13/25 14/13 15/9 20/24 30/22 31/3 32/14
32/17 33/12 38/6 40/18 45/7 45/9 45/24
46/12 48/25 54/16 54/17 55/11 58/22 58/25
61/11 61/17 63/11 67/3 68/22 69/13 71/12
74/14

rights [25] 3/17 12/2 16/23 27/7 27/15 27/19
29/15 29/22 30/3 30/24 31/8 31/9 34/11
34/25 35/2 35/19 35/23 42/24 43/4 43/22
45/18 45/20 47/19 49/6 55/9

role [1] 13/13

room [2] 21/4 51/16

routinely [1] 30/2

rule [3] 6/13 6/14 54/6

ruled [1] 72/13

rules [4] 24/24 25/1 34/17 51/20

ruling [1] 39/18

rulings [1] 75/22

S

27/21 32/10 32/13 32/22 33/3 33/21 33/24
34/17 37/22 38/4 41/14 42/19 42/21 43/6
43/20 53/20 57/9 57/18 57/23 60/4 60/5 62/8
62/12 62/14 62/17

Schak [12] 18/9 35/10 36/1 36/17 43/8 43/16
57/9 57/15 58/10 58/15 62/20 72/16
schedule [2] 73/4 76/8

schedules [1] 74/22

scheme [1] 26/18

search [1] 26/17

seat [2] 28/19 60/19

seats [2] 34/4 40/2

second [11] 16/11 16/11 26/7 30/20 32/3
33/22 36/4 36/18 43/6 44/5 64/18

section [19] 10/14 14/7 15/13 17/3 24/1 24/6
24/7 24/11 24/15 24/21 26/17 27/22 28/8
40/25 41/16 41/17 60/24 65/21 66/13
Security [2] 10/19 13/11

see [9] 6/25 8/9 13/12 20/11 21/5 21/8 28/6
74/21 74/22

seek [1] 5/7

seeking [18] 4/7 4/12 4/22 5/4 5/12 6/4 6/10
6/23 7/6 7/7 7/16 9/3 9/10 10/25 13/9 21/24
67/13 70/22

seeks [1] 8/2

seem [4] 9/14 40/13 63/6 73/24

seems [2] 56/15 69/12

seen [2] 18/13 62/22

sell [4] 27/6 27/7 28/25 33/6

selling [2] 29/8 31/1

sent [7] 7/24 12/24 13/2 13/7 13/9 18/18
45/14

separate [2] 16/25 69/21

sequester [2] 26/2 28/25

served [1] 50/5

service [4] 18/16 25/16 26/8 26/9

services [4] 3/9 3/16 15/21 67/13

set [4] 38/21 41/9 47/2 73/3

shall [5] 19/1 19/19 54/7 54/7 57/12

she [7] 8/9 9/16 11/6 12/1 12/15 36/13 74/10

sheriff [4] 26/4 28/23 29/3 29/9

 

S-K-E-E-N [1] 27/3

S-P-O-N-T-E [1] 43/19

S-U-A [1] 43/19

SafeCo [1] 27/2

said [49] 1/15 3/25 10/22 17/3 17/4 21/1
25/20 26/5 28/24 31/22 31/25 32/21 33/2
34/8 35/21 39/3 39/17 39/22 40/4 42/14
45/20 46/5 46/7 47/3 47/4 47/23 48/14 48/19
49/6 49/7 49/9 49/20 50/3 50/6 53/18 54/19
55/16 58/11 58/14 59/15 59/20 59/25 60/12
61/13 61/25 62/3 63/21 66/24 76/19

sale [8] 23/17 26/2 29/4 29/4 29/6 29/7 30/12
33/4

SALZWEDEL [17] 2/14 3/12 4/2 12/8 12/19
12/24 13/6 13/12 13/15 13/17 14/15 14/23
15/4 73/14 73/17 75/12 76/9

same [11] 27/21 28/11 28/11 33/23 39/11
42/21 44/10 44/21 48/13 56/20 59/17
sanctions [5] 21/5 21/9 53/9 53/13 76/14
SARINA [6] 1/7 7/4 11/12 17/11 17/23 37/5
satify [1] 27/8

satisfaction [2] 24/18 36/10

satisfy [3] 23/20 26/20 30/5

satisfying [1] 26/19

savings [1} 58/12

say [28] 10/8 18/22 31/24 37/13 38/1 38/19
38/20 45/9 45/15 50/7 51/15 52/1 52/7 57/21
58/2 58/20 59/3 59/23 61/9 61/13 61/17 62/3
65/5 71/5 71/12 71/13 75/15 76/15

|saying [10] 16/19 29/14 33/17 39/15 45/16

shoes [2] 8/21 37/7

short [1] 9/2

shorthand [2] 77/7 77/10

should [22] 4/5 4/15 9/14 10/7 13/24 18/22
19/6 19/7 21/10 21/25 24/16 25/3 26/13
51/20 52/5 63/1 65/13 69/9 74/1 74/6 76/9
76/15

shouldn't [4] 4/4 9/12 9/13 57/24

side [1] 51/13

sign [11] 19/4 21/10 54/8 54/11 54/12 55/12
55/13 56/14 56/23 57/8 62/9

signatory [1] 44/24

signature [9] 51/2 53/19 53/23 54/24 55/7
56/7 63/5 65/3 65/3

signed [16] 18/20 18/25 19/2 19/7 19/12
19/15 21/2 23/1 23/2 35/6 35/8 53/18 54/1
54/2 54/7 58/9

signing [2] 21/15 53/6

similar [3] 26/25 39/3 61/2

similarly [2] 23/23 28/20

simple [5] 12/9 40/7 43/1 46/10 53/2
simply [2] 4/12 12/5

since [10] 7/21 34/1 39/25 43/5 44/6 47/8
67/11 67/12 69/22 73/22

sir [2] 16/5 71/17

sitting [1] 6/6

situated [1] 6/19

situation [4] 30/7 30/8 38/15 38/15

six [3] 30/23 38/11 40/21

Skeen [1] 27/3

 

 

n SHA 52/16 ONE AEZ62770/08/20 Page| @aselt

8 GIB SIAH/24 7/15
8/20 8/24 9/20 11/10 11/13 11/21 11/22 12/7

12/16 14/12 15/13 15/19 17/8 17/17 18/3
18/25 20/24 21/15 21/25 28/15 29/11 36/9
38/6 39/15 39/21 41/2 43/7 44/14 44/16 45/6
45/17 47/4 47/20 48/9 48/18 50/12 53/3 54/4
54/14 54/23 56/24 64/4 64/10 64/15 64/24
66/8 66/21 66/23 68/2 68/15 68/25 69/13
69/16 72/1 72/3 72/12 72/20 74/6 74/15 76/6
77/10

Social [1] 10/19

sold [4] 25/19 26/2 26/4 28/22

some [12] 6/5 6/10 9/4 16/24 41/13 41/13
46/24 46/25 63/14 63/15 64/14 69/24

somebody [6] 26/16 37/17 48/17 60/23 60/25
6/5

somehow [2] 23/25 56/13

someone [1] 29/25

something [10] 7/18 12/11 12/13 24/2 31/1
38/3 47/21 51/4 58/9 71/6

sometimes [1] 71/20

somewhat [2] 18/8 47/12

Son [1] 23/6

sooner [1] 57/1

sorry [4] 3/25 4/3 10/14 35/24

sort [6] 6/11 9/4 40/6 65/21 69/24 73/7
sought [2] 27/5 27/5

Sounds [3] 70/18 70/20 70/22

speak [2] 12/15 70/3

speaking [1] 4/21

special [1] 27/12

specie [3] 36/13 36/13 39/2

specific [6] 5/7 23/2 31/14 35/16 66/13 66/14

specifically [1] 70/10

sponte [1] 43/18

spousal [1] 14/3

squarely [1] 66/8

SS [2] 1/2 77/2

STALTER [23] 2/13 3/11 3/13 4/3 7/21 9/6
10/9 12/14 14/1 68/9 68/11 69/3 69/15 70/5
70/8 73/16 74/14 74/21 75/6 75/19 75/25
76/3 76/19

stand [2] 8/21 37/7

Standard [1] 75/12

standing [3] 22/10 39/15 71/7

started [1] 9/18

starting [1] 10/12

state [25] 1/1 3/16 3/17 5/2 5/3 5/13 7/11
7/16 8/5 9/3 9/18 14/5 15/11 17/16 17/17
21/21 24/9 24/14 25/6 42/4 42/20 43/15
51/23 77/1 77/6

STATE'S [5] 2/12 4/21 7/8 8/16 74/1

stated [3] 5/21 24/4 76/15

statement [5] 6/5 27/9 41/12 56/22 68/23

\states [2] 26/11 51/9

stating [1] 22/7

statute [39] 5/22 5/23 6/13 13/23 19/1 21/3
21/4 23/25 24/16 25/4 25/8 28/4 30/18 30/21
31/20 33/8 34/19 37/4 39/25 40/8 40/10 42/4
42/6 42/11 42/15 44/2 44/16 47/9 50/18
56/15 57/12 58/6 59/22 60/1 60/14 61/8
61/17 61/18 62/17

statute's [1] 26/20

statutes [3] 3/23 24/3 26/3

statutory [4] 3/19 13/23 24/24 70/17

stay [4] 18/3 18/5 50/3 51/7

stayed [10] 17/13 17/13 17/14 17/15 20/20
20/24 52/16 57/17 64/12 64/21

STEELE [15] 2/3 4/20 20/14 21/8 49/11
§0/10 53/7 53/10 53/16 54/6 67/6 68/23
71/18 71/21 71/25

Steele's [1] 21/5

stepped [3] 31/21 35/15 71/15

 

 

 

 
 

§ ase: 1:20-cv-06006 Docume

NGsHl 16D GAY 6f181 0/08/20 Page
that [387]

 

still [7] 8/19 9/11 10/3 10/5 11/9 39/1 62/15
stock [4] 25/25 27/7 32/15 34/10

stocks [1] 59/19

stomp [1] 58/2

Street [4] 1/16 2/2 2/8 2/12

strict [1] 25/1

strikes [1] 15/15

strongest [1] 32/5

sua [1] 43/18

sub [1] 65/22

subject [2] 6/21 34/16

{submit [3] 37/15 58/23 59/4
subparagraph [4] 5/12 5/17 5/18 28/21
substance [1] 51/15

successive [2] 50/18 50/21

such [6] 24/23 26/19 29/2 29/7 29/9 64/9
[sufficient (1] 21/16

suggest [1] 64/7

suggested [1] 55/23

Suite [1] 2/2

superior [1] 9/15

supplemental [2] 63/23 63/25
supplementary [2] 16/21 26/14

support [23] 3/18 8/1 8/2 9/4 10/18 12/6 14/4
14/7 15/13 22/12 22/13 39/17 40/14 46/15
51/17 51/25 62/8 62/16 62/18 70/15 73/15
73/19 73/20

supported [4] 26/25 47/21 51/25 62/6
suppose [1] 56/2

Supreme [1] 6/14

sur [1] 21/6

sure [10] 4/8 20/14 22/10 62/18 67/24 70/25
74/11 76/2 76/13 76/20

surrender [17] 22/19 31/4 31/7 34/4 35/13
35/14 35/17 37/3 37/16 38/5 38/20 38/22
40/16 46/1 58/19 58/24 66/15
surrendered [2] 34/24 35/15
surrendering [1] 28/18

SUZANNE [2] 2/14 12/15

SWERDLOVE [1] 2/1

T

that's [59] 3/21 5/3 6/6 9/5 10/20 10/21 11/1
11/13 14/24 15/7 15/24 20/25 21/20 27/17
27/23 30/6 30/10 30/13 31/18 31/19 31/20
31/25 32/10 32/17 32/24 33/17 34/21 35/3
35/17 39/9 39/16 41/19 43/21 43/23 43/24
48/1 48/11 48/11 48/16 49/14 49/18 51/3
53/1 56/20 57/19 58/16 59/13 59/15 59/17
60/3 60/13 60/14 61/22 62/1 64/24 68/14
71/15 74/19 75/24

theft [1] 37/9

their [18] 3/17 5/13 5/25 7/1 9/14 9/24 13/13
19/21 21/23 21/23 26/19 35/22 35/23 43/21
54/9 58/2 72/25 74/16

them [15] 3/7 5/24 6/14 7/24 9/13 18/20
19/22 31/1 36/13 46/19 46/22 46/24 54/12
58/19 67/17

then [18] 7/10 8/16 9/12 9/19 9/23 17/1 18/4
20/20 23/3 47/24 48/7 48/10 50/8 51/6 57/12
61/17 63/24 69/19

theory (1) 40/14

there [60] 3/18 4/10 4/13 5/23 6/6 8/4 10/18
10/23 11/13 11/22 12/2 12/11 13/19 13/23
14/18 15/10 18/16 18/24 21/3 21/4 21/7 22/6
22/17 22/23 30/7 30/17 31/14 36/5 38/10
39/1 39/2 39/11 39/15 39/19 40/20 46/11
47/2 47/14 51/5 52/13 53/19 55/11 55/17
58/5 61/17 63/15 63/22 64/5 64/8 65/6 66/13
67/19 68/1 68/16 70/13 72/9 74/10 74/11
74/12 76/4

there's [5] 3/2 3/3 22/5 39/19 39/22

therefore [4] 41/22 42/11 44/3 49/13

thereof [1] 36/15

these [15] 4/9 19/20 22/20 32/6 34/6 34/7
47/7 51/10 53/18 54/12 54/16 54/19 54/21
54/21 73/5

they [96]

thing [4] 44/11 59/17 62/5 65/15

things [4] 3/15 32/25 40/3 53/3

think [46] 3/2 3/6 3/24 9/1 9/20 9/21 9/22
19/7 20/3 20/12 26/22 28/3 28/7 33/25 44/9
44/21 46/17 46/17 46/24 47/12 48/22 49/18
§1/2 51/19 53/1 53/2 53/5 53/25 54/11 54/13

 

tag [1] 74/12

take [9] 3/7 17/20 28/24 31/12 38/17 57/13
59/12 59/13 61/5

taken [1] 77/10

takes [3] 18/23 18/23 18/24

talk [1] 3/15

talked [1] 45/10

talking [5] 34/10 40/22 40/25 42/2 44/19
talks [3] 26/24 37/4 46/10

TANF [1] 14/10

technicalities [1] 52/2

technically [1] 52/11

tell [8] 9/13 14/14 19/21 44/15 48/25 49/2
71/16 75/17

telling [1] 74/1

Temporary [1] 14/10

ten [1] 39/10

tender [1] 66/4

term [1] 23/9

terminate [4] 45/25 49/5 59/14 61/6
terminated [1] 69/23

terminating [2] 31/22 35/4

terms [7] 29/9 31/5 35/5 37/14 38/23 39/20
418

testimony [1] 77/7

than [20] 4/5 6/5 6/10 8/5 22/7 29/9 36/8
38/7 38/12 38/14 39/24 47/22 52/2 55/7 59/3
60/8 64/7 64/16 64/19 72/6

Thank [10] 4/3 4/17 12/14 44/7 56/3 56/5

 

84/25 55/19 57/11 63/17 63/18 64/24 65/1
65/16 65/20 66/8 66/12 68/5 69/9 69/22 71/7
7616

thinking [1] 44/20

thinly [1] 21/6

third [19] 3/5 17/6 22/20 23/2 23/7 25/13
25/16 26/10 28/1 29/8 30/2 33/20 36/4 36/18
36/20 37/4 52/25 64/4 65/23

Third-Parties [1] 64/4

Third-Party [7] 17/6 22/20 29/8 30/2 33/20
37/4 65/23

this [83]

Thorlief [21] 23/6 28/16 29/14 30/19 32/11
33/20 34/2 36/3 39/4 40/19 41/4 44/14 49/15
60/4 60/7 60/12 60/18 60/22 61/14 62/11
62/14

those [30] 4/12 11/8 11/21 12/2 18/17 18/19
25/22 28/3 29/11 29/12 30/4 30/23 32/24
36/11 43/3 45/14 45/15 45/20 S0/1 51/19
52/8 55/5 57/8 59/19 60/6 64/12 66/21 67/14
67/15 68/14

though [1] 52/11

thought [1] 60/16

three [16] 5/21 17/25 18/19 22/16 32/24
43/24 45/13 46/3 49/25 50/1 52/8 52/9 55/7
64/11 65/22 74/24

through [14] 9/3 10/16 16/19 22/2 23/8
28/25 30/23 34/3 41/11 42/1 42/2 70/14
70/17 73/7

 

BepeB AID #248

Thursday [2] 75/18 76/5

thus [1] 43/18

tied [1] 18/8

ties [1] 10/19

time [29] 4/6 6/24 15/6 20/21 22/12 36/24
37/1 38/11 43/14 46/17 47/5 47/8 47/11
49/12 50/20 51/23 51/23 52/14 54/10 54/12
57/13 62/6 63/2 64/23 68/1 72/1 74/16 74/19.
76/7

timeliness [2] 5/16 5/16

timely [9] 4/6 7/14 16/9 18/7 49/19 49/20
55/6 62/23 63/19

times [4] 40/21 44/12 46/19 49/23

timing [1] 47/1

Title [1] 10/19

today [4] 3/4 3/6 5/4 56/20

together [1] 21/22

told [1] 39/24

too [4] 20/17 41/3 53/2 70/20

took [4] 20/25 37/17 37/18 56/8

top [1] 36/6

transcribed [1] 76/16

transcript [2] 75/23 77/9

transfer [2] 74/10 74/11

transferable [2] 34/12 34/13

transferred [1] 74/2

trial {11] 23/14 23/16 23/17 23/18 27/13
27/19 34/19 42/22 50/19 50/20 55/21

tried [5] 23/13 23/16 33/1 54/23 63/14
true [3] 48/1 73/16 77/9

try [3] 52/15 54/24 72/3

trying [5] 21/21 21/21 25/14 47/11 69/22
Tuesday [1] 9/1

turn [5] 22/6 22/16 47/5 55/18 64/22
turned [14] 5/8 15/17 17/11 17/15 17/18 18/6
19/17 34/24 42/17 47/2 49/13 60/3 67/4
69/24

turning [3] 23/3 32/15 48/20

turnover [40] 8/22 16/16 18/1 20/20 23/1
23/11 23/14 33/1 33/18 36/22 43/5 45/9 46/8
46/8 47/6 47/18 47/24 48/2 48/14 48/21
49/25 50/1 50/14 50/25 51/1 52/5 55/4 55/10
§5/13 58/1 58/3 63/1 64/4 64/5 64/9 64/11
64/20 65/14 65/19 72/3

turns [1] 48/9

two [19] 3/2 3/3 5/21 6/9 8/12 11/10 14/18
16/18 21/17 25/11 30/4 35/5 41/5 50/2 52/9
55/6 57/17 64/11 69/17

type [3] 53/25 58/16 66/9

types [1] 66/14

|typically [1] 12/10

typing [1] 53/22

U

ultimately [2] 17/7 64/15

uncertainties [1] 25/3

unconditional [2] 5/23 5/24

under [51] 5/12 5/21 6/9 7/10 10/24 12/22
14/6 14/9 14/11 16/18 17/3 17/20 19/12
19/15 21/14 22/5 22/18 22/23 23/25 24/3
24/14 25/8 27/21 28/20 30/19 30/23 31/5
32/9 36/7 36/11 37/24 38/22 42/6 42/10
42/21 43/25 44/4 54/6 56/22 57/11 57/15
60/1 60/2 61/18 61/19 65/21 66/12 72/15
73/23 74/3 74/7

underlying [1] 52/23

understand [10] 7/16 12/16 12/23 13/14
29/19 32/2 41/6 62/4 62/5 64/17
understanding [5] 4/18 4/20 5/6 15/6 70/8
unemployment [1] 13/18

unfortunately [1] 48/4

 

 

 

 
 

ase: 1:20-cv-06006 Docume!

nae 47/23 EBIEGRNIS S/S BRP age
61/13 62/7 68/24 71/8 73/16 74/8

 

unit [1] 14/4

unless [5] 44/25 47/16 55/25 58/23 66/17
until [12] 8/8 17/13 17/15 17/20 17/22 20/20
33/10 57/4 57/20 57/23 57/25 72/10

up [13] 3/1 3/5 7/18 9/7 18/12 22/10 29/3
36/9 38/18 47/11 58/8 68/24 71/15

upheld [1] 23/21

uphold [1] 43/5

upon [7] 16/15 29/9 33/13 50/5 52/10 66/10
66/20

us [9] 8/22 35/20 41/25 44/15 50/5 51/18
55/24 62/8 74/22

USC [1] 10/20

jused [1] 65/5

Vv

 

vacate [5] 15/23 18/11 43/17 63/10 64/19
vacated [1] 19/11

valid [10] 10/4 12/2 19/17 22/3 22/4 54/13
54/22 55/3 55/18 58/5

validate [1] 54/12

value [12] 29/6 34/15 34/16 35/13 36/15
37/25 40/7 40/17 58/19 65/19 66/2 66/15
values [1] 66/18

variable [1] 40/5

various [1] 64/22

veiled [1] 21/6

verses [1] 43/16

versus [25] 3/2 16/10 17/2 18/9 21/1 23/6
25/15 26/10 27/3 28/16 29/14 32/11 35/10
36/1 36/17 43/8 57/9 57/15 58/10 58/16 60/4
60/7 62/11 62/21 72/16

very [3] 28/3 53/10 62/19

victim [1] 48/12

view [1] 71/4

void [6) 43/11 43/11 43/17 43/19 47/13 63/4
vouching [1] 54/1

Ww

went [4] 26/7 42/1 45/7 58/11

were [18] 7/21 14/18 18/5 18/18 18/20 25/22
26/20 47/8 54/13 54/20 54/21 54/22 60/6
64/12 67/4 68/18 72/23 74/2

weren't [1] 65/11

what [65] 4/1 6/24 9/5 9/6 9/13 11/1 12/10
12/16 12/21 13/14 14/17 18/22 19/24 20/3
21/20 25/5 26/22 31/1 31/6 31/19 31/20
31/21 31/25 32/10 33/20 34/21 35/3 35/17
39/16 40/24 40/25 43/24 45/15 45/16 45/19
46/25 47/3 48/3 48/8 48/20 50/2 50/13 53/9
56/14 56/15 59/13 60/3 60/14 60/15 60/16
61/13 61/22 62/1 62/17 65/7 66/23 68/25
69/21 70/11 72/13 72/20 73/25 74/12 75/14
76/8

whatever [8] 30/13 37/10 47/4 51/8 57/21
58/2 66/1 72/23

when [26] 3/15 7/8 7/11 8/4 11/15 14/8 16/15
16/16 16/20 17/4 22/2 22/3 28/4 28/6 28/20
30/7 34/9 36/11 39/7 43/21 48/5 48/9 52/7
57/18 57/19 61/2

where [11] 10/17 19/3 26/11 26/23 35/10
37/21 39/4 40/15 42/19 54/16 74/21
Wherever [1] 47/14

whether [26] 5/20 5/25 7/14 7/15 8/9 10/10
11/8 16/8 18/7 30/11 30/11 30/12 30/24
30/25 30/25 53/24 62/23 62/23 63/18 71/1
71/2 71/10 71/12 71/13 72/16 73/5

which [34] 5/17 5/18 5/22 9/25 10/2 10/20
15/1 15/5 15/24 19/10 22/16 23/22 25/12
25/23 27/2 28/21 28/23 32/4 32/7 33/23
34/23 36/1 43/8 44/9 49/11 51/23 54/7 54/10
55/11 61/3 63/22 66/16 70/23 75/17

while [2] 24/4 41/14

who [8] 13/2 19/13 25/19 27/6 35/6 48/19
53/18 65/6

who's [5] 19/5 33/11 48/18 56/14 56/19
whole [5] 33/15 36/10 40/5 49/10 56/2
whose [1] 25/2

 

Waites [4] 73/13 73/18 74/2 74/9

waived [2] 46/18 55/1

walk [1] 38/18

want [20] 8/7 8/21 14/14 19/24 33/3 33/5
34/8 35/24 37/10 37/14 39/15 39/18 41/18
50/3 51/14 57/22 58/3 58/21 70/12 70/14
wanted [6] 36/25 37/2 52/4 59/18 66/1 70/1
wants [8] 38/9 44/17 46/16 47/17 50/13
§1/18 52/1 53/3

was [77] 3/5 4/10 7/11 7/12 7/22 9/25 12/4
13/2 13/6 13/8 13/19 14/17 14/25 15/2 15/17
16/14 17/9 17/14 17/14 17/15 19/17 1918
20/2 20/3 20/3 20/20 20/21 20/24 21/2 22/3
23/21 25/23 26/1 27/6 28/21 33/23 35/18
35/23 36/1 36/5 40/3 41/12 42/9 42/17 44/13
44/19 44/20 45/20 46/24 47/1 47/1 47/12
49/7 50/2 50/12 50/24 51/5 52/6 54/17 54/25
55/2 59/24 60/9 60/17 60/22 63/19 64/1
64/15 64/19 64/21 65/6 65/8 65/12 69/3
71/22 72/1 72/10

Washington [9] 27/3 27/10 32/12 33/9 33/23
35/18 47/10 59/16 6L/3

Washington's [1] 39/17

wasn't [3] 17/22 49/12 56/25

Waukegan [2] 1/16 2/13

way [10] 21/7 26/5 31/18 38/25 42/2 45/17
§1/20 53/2 60/8 70/20

ways [1] 8/23

we [91]

weak [1] 62/19

week [6] 9/2 74/24 75/8 75/16 76/3 76/5
weeks [2] 8/5 74/24

well [20] 3/2 7/25 8/11 9/8 9/13 15/9 31/25

why [18] 3/24 3/25 4/3 6/25 7/5 7/7 7/16 8/13
9/8 9/10 9/18 11/13 15/7 20/25 32/24 33/17
56/25 71/15

wiggle [1] 21/4

will [22] 3/6 12/10 12/12 16/6 18/9 20/18
22/16 29/21 35/9 37/23 39/8 40/23 47/5
48/15 51/2 56/2 56/6 62/3 65/15 73/1 73/6
15/7

wins [1] 70/11

wish [2] 3/12 16/3

wished [1] 5/14

withdraw [1] 53/12

withdrawing [1] 53/8

withdrawn [1] 76/14

withdrew [2] 11/7 12/1

withheld [1] 8/3

withhold [5] 12/9 12/19 12/22 12/25 13/10
withholding [1] 8/1

within [6] 52/6 54/20 66/8 66/17 72/2 72/12
without [8] 5/1 5/2 23/1 23/2 44/8 63/4 63/5
63/6

witness [4] 19/3 19/12 19/12 56/21
witnesses [1] 59/5

won't [1] 72/18

word [2] 36/14 56/4

worry [1] 62/17

would [38] 3/13 4/14 5/1 8/16 9/14 9/15
20/10 20/14 23/24 26/17 28/7 30/2 30/3 37/2
37/13 40/13 47/20 59/3 64/8 65/5 66/4 67/14
67/21 67/25 69/9 70/23 71/5 72/1 72/7 73/23
73/24 74/16 74/20 74/25 75/1 75/20 75/25
76/6

 

 

BeldH'GD PRY OID #:249
write [1] 71/8
written [3] 25/8 42/6 60/17

wrong [5]_ 46/20 46/21 49/18 53/5 54/25
Y

 

yeah [4] 29/15 31/13 34/5 48/16

year [3] 8/14 39/10 39/13

years [5] 7/6 7/8 36/2 39/11 51/18

yes [11] 5/11 10/9 13/16 16/5 20/9 45/4 46/6
49/7 64/21 69/20 75/6

yesterday [1] 7/19

yet [2] 6/16 45/19

you [218]

you're [1] 45/1

young [1] 53/11

your [38] 12/20 13/15 13/20 13/20 14/16
19/24 22/15 27/8 28/5 29/18 29/19 37/14
37/15 37/23 39/22 40/23 41/6 41/12 45/12
48/6 48/11 49/1 50/17 52/25 53/17 54/14
54/17 56/4 56/5 57/23 57/25 63/12 67/1 68/8
70/4 75/10 75/18 76/8

yourself [1] 46/16

Z

 

Zeit (2) 77/4 77/14

 

 

 

 
